EXHIBIT 10.2
 
Execution Copy



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





 
CREDIT AGREEMENT
 
Dated as of April 30, 2013
 
among
 
GLOBAL TELECOM & TECHNOLOGY, INC.,
 
as Lead Borrower
 
GLOBAL TELECOM & TECHNOLOGY, INC.; GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.;
GTT GLOBAL TELECOM GOVERNMENT SERVICES, LLC; NLAYER COMMUNICATIONS, INC.;
PACKETEXCHANGE (USA), INC.; PACKETEXCHANGE, INC.; TEK CHANNEL CONSULTING, LLC;
WBS CONNECT LLC; COMMUNICATION DECISIONS SNVC, LLC; CORE180, LLC; ELECTRA, LTD.;
AND IDC GLOBAL, INC.
 
as Co-Borrowers,
 
WEBSTER BANK, N.A.,
 
as Administrative Agent and Lender,
 
and
 
The Other Lenders Party Hereto
 


 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
 
 

Article I DEFINITIONS AND ACCOUNTING TERMS 1

 
 
1.01
Defined Terms.
1

 
1.02
Other Interpretive Provisions.
25

 
1.03
Accounting Terms.
26

 
1.04
Rounding.
26

 
1.05
Times of Day.
27

 

 Article II THE COMMITMENTS AND CREDIT EXTENSIONS  27

 
 
2.01
The Loans.
27

 
2.02
Borrowings, Conversions and Continuations of Loans.
27

 
2.03
[Reserved]
28

 
2.04
[Reserved]
28

 
2.05
Prepayments.
28

 
2.06
Termination or Reduction of Commitments.
30

 
2.07
Repayment of Loans.
31

 
2.08
Interest.
32

 
2.09
Fees.
32

 
2.10
Computation of Interest and Fees.
33

 
2.11
Evidence of Debt.
33

 
2.12
Payments Generally; Administrative Agent’s Clawback.
33

 
2.13
Sharing of Payments by Lenders.
35

 
2.14
Defaulting Lenders.
35

 

Article III TAXES, YIELD PROTECTION AND ILLEGALITY 37

 
 
3.01
Taxes.
37

 
3.02
Illegality.
40

 
3.03
Inability to Determine Rates.
40

 
3.04
Increased Costs; Reserves on Libor Rate Loans.
40

 
3.05
Compensation for Losses.
41

 
3.06
Mitigation Obligations; Replacement of Lenders.
42

 
3.07
Survival.
42

 

Article IV CONDITIONS PRECEDENT TO Credit Extensions    42

 
 
4.01
Conditions of Initial Credit Extension.
42

 
4.02
Conditions to all Credit Extensions.
46

 

Article V REPRESENTATIONS AND WARRANTIES 46

 
 
5.01
Existence, Qualification and Power.
46

 
5.02
Authorization; No Contravention.
47

 
5.03
Governmental Authorization; Other Consents.
47


 
i

--------------------------------------------------------------------------------

 

 
5.04
Binding Effect.
47

 
5.05
Financial Statements; No Material Adverse Effect.
47

 
5.06
Litigation.
48

 
5.07
No Liens on Assets of Foreign Subsidiaries.
48

 
5.08
Ownership of Property; Liens; Investments.
48

 
5.09
Environmental Compliance.
49

 
5.10
Insurance.
49

 
5.11
Taxes.
49

 
5.12
ERISA Compliance.
49

 
5.13
Subsidiaries; Equity Interests; Loan Parties.
50

 
5.14
Margin Regulations; Investment Company Act.
50

 
5.15
Disclosure.
50

 
5.16
Compliance with Laws.
50

 
5.17
Solvency.
50

 
5.18
[Reserved]
51

 
5.19
Intellectual Property; Licenses, Etc.
51

 

Article VI AFFIRMATIVE COVENANTS 51

 

 
6.01
Financial Statements.
51

 
6.02
Certificates; Other Information.
52

 
6.03
Notices.
53

 
6.04
Payment of Obligations.
54

 
6.05
Preservation of Existence, Etc.
54

 
6.06
Maintenance of Properties.
54

 
6.07
Maintenance of Insurance.
54

 
6.08
Compliance with Laws.
55

 
6.09
Books and Records.
55

 
6.10
Inspection Rights.
55

 
6.11
Use of Proceeds.
55

 
6.12
Covenant to Guarantee Obligations and Give Security.
55

 
6.13
Compliance with Environmental Laws.
56

 
6.14
Deposit Accounts.
57

 
6.15
Further Assurances.
57

 
6.16
Reserved.
57

 
6.17
Reserved.
57

 

Article VII NEGATIVE COVENANTS 58

 

 
7.01
Liens.
58

 
7.02
Indebtedness.
59

 
7.03
Investments.
61

 
7.04
Fundamental Changes.
62

 
7.05
Dispositions.
62

 
7.06
Restricted Payments.
63

 
7.07
Change in Nature of Business.
64

 
7.08
Transactions with Affiliates.
64


 
ii

--------------------------------------------------------------------------------

 


 
7.09
Burdensome Agreements.
64

 
7.10
Use of Proceeds.
64

 
7.11
Financial Covenants.
65

 
7.12
Amendments of Organization Documents.
66

 
7.13
Accounting Changes.
66

 
7.14
Payments and Prepayments, Etc. of Indebtedness.
66

 

Article VIII EVENTS OF DEFAULT AND REMEDIES 67

 
8.01
Events of Default.
67

 
8.02
Remedies upon Event of Default.
69

 
8.03
Application of Funds.
69

 

Article IX ADMINISTRATIVE AGENT 70

 

 
9.01
Appointment and Authority.
70

 
9.02
Rights as a Lender.
70

 
9.03
Exculpatory Provisions.
70

 
9.04
Reliance by Administrative Agent.
71

 
9.05
Delegation of Duties.
71

 
9.06
Resignation of Administrative Agent.
72

 
9.07
Non-Reliance on Administrative Agent and Other Lenders.
72

 
9.08
[Reserved].
72

 
9.09
Administrative Agent May File Proofs of Claim.
72

 
9.10
Collateral and Guaranty Matters.
73

 
9.11
Secured Cash Management Agreements and Secured Hedge Agreements.73

 

Article X COMMON ENTERPRISE AMONG BORROWERS AND GUARANTORS; DESIGNATION OF LEAD
BORROWER AS BORROWERS’ AGENT 74

 
10.01
Common Enterprise.
74

 
10.02
Lead Borrower as Borrowers’ Agent.
74

 

Article XI MISCELLANEOUS  74

 

 
11.01
Amendments, Etc.
74

 
11.02
Notices; Effectiveness; Electronic Communications.
75

 
11.03
No Waiver; Cumulative Remedies; Enforcement.
77

 
11.04
Expenses; Indemnity; Damage Waiver.
77

 
11.05
Payments Set Aside.
79

 
11.06
Successors and Assigns.
79

 
11.07
Treatment of Certain Information; Confidentiality.
82

 
11.08
Right of Setoff.
82

 
11.09
Interest Rate Limitation.
83

 
11.10
Counterparts; Integration; Effectiveness.
83

 
11.11
Survival of Representations and Warranties.
83

 
11.12
Severability.
83

 
11.13
Replacement of Lenders.
83


 
iii

--------------------------------------------------------------------------------

 


 
11.14
Governing Law; Jurisdiction; Etc.
84

 
11.15
Waiver of Jury Trial.
85

 
11.16
No Advisory or Fiduciary Responsibility.
85

 
11.17
Electronic Execution of Assignments and Certain Other Documents.
86

 
11.18
USA PATRIOT Act.
86

 
11.19
Time of the Essence.
86

 
11.20
ENTIRE AGREEMENT.
86

 
SCHEDULES
 
2.01
Commitments and Applicable Percentages
5.08(b)
Existing Liens
5.08(c)
Owned Real Property
5.08(d)(i)
Leased Real Property (as lessee)
5.08(d)(ii)
Leased Real Property (as lessor)
5.08(e)
Existing Investments
5.13
Subsidiaries; Equity Interests
7.02
Existing Indebtedness
7.09
Burdensome Agreements
11.02
Administrative Agent’s Office, Certain Addresses for Notices

 
EXHIBITS
 
Form of
     
A
Committed Loan Notice
B-1
Term Note
B-2
Revolving Credit Note
C
Compliance Certificate
D
Assignment and Assumption
E
Subsidiary Guaranty
F
Joinder Agreement


 
iv

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of April 30, 2013, among
Global Telecom & Technology, Inc., a Delaware corporation; Global Telecom &
Technology Americas, Inc., a Virginia corporation; GTT Global Telecom Government
Services, LLC, a Virginia limited liability company; NLayer Communications,
Inc., an Illinois corporation; PacketExchange (USA), Inc., a Delaware
corporation; PacketExchange, Inc., a Delaware corporation; TEK Channel
Consulting, LLC, a Colorado limited liability company; WBS Connect LLC, a
Colorado limited liability company; Communication Decisions SNVC, LLC, a
Virginia limited liability company; CORE180, LLC, a Delaware limited liability
company; Electra, Ltd., a Virginia corporation; and IDC Global, Inc., a Delaware
corporation, and, upon consummation of the TiNet Acquisition and execution of
the Joinder, NT Network Services, LLC, a Delaware limited liability company (“NT
Network”) (jointly and severally, the “Borrowers”, and each a “Borrower”) each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and WEBSTER BANK, N.A., as Administrative Agent for
the Lenders (in such capacity, the “Administrative Agent”).
 
PRELIMINARY STATEMENTS:
 
The Parent and the other Borrowers have requested that the Lenders provide a
senior secured term loan facility and a senior secured revolving credit
facility, and the Lenders have indicated their willingness to establish such
facilities and lend on the terms and subject to the conditions set forth herein
and therein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01           Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person, business or division of a
Person, (b) the acquisition of in excess of 50% of the Equity Interests of any
Person, or otherwise causing any Person to become a Subsidiary or (c) a merger
or consolidation or any other similar combination with another Person.
 
“Adjusted Consolidated EBITDA” means for any period, the sum of Consolidated
EBITDA of the Parent and its Subsidiaries for such period plus, to the extent a
Permitted Acquisition has been consummated during such period, the Pro Forma
EBITDA attributable to such Permitted Acquisition (but only that portion of Pro
Forma EBITDA attributable to the portion of such period that occurred prior to
the date such Permitted Acquisition was consummated).  It is understood that for
the purposes of Adjusted Consolidated EBITDA, if during any period (each, a
“Reference Period”) (or, in the case of pro forma calculations, during the
period from the last day of such Reference Period to and including the date as
of which such calculation is made) the Parent or any Subsidiary shall have made
a Disposition or Permitted Acquisition, their EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Disposition
or Permitted Acquisition occurred on the first day of such Reference Period;
provided that such pro forma calculations shall give effect to operating expense
reductions and other cost savings only to the extent that such reductions and
savings would be permitted to be reflected in a pro forma financial statement
prepared in compliance with Regulation S-X, are approved in writing
 

 
 

--------------------------------------------------------------------------------

 

by the Administrative Agent in its reasonable discretion and in any event are
limited in the aggregate to no more than ten percent (10%) of Consolidated
EBITDA for such period (or, in the case of the TiNet Acquisition, no more than
$6,000,000, with periodic reductions as agreed between the Lead Borrower and the
Administrative Agent), without giving effect to any such reductions.
 
“Administrative Agent” means Webster Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Aggregate Credit Exposures” means, at any time, in respect of (a) the Term
Facility, the aggregate Outstanding Amount of Term Loans at such time and (b) in
respect of the Revolving Credit Facility, the sum of (i) the unused portion of
the Revolving Credit Facility at such time and (ii) the Outstanding Amount of
Revolving Credit Loans at such time.
 
“Agreement” means this Credit Agreement.
 
“Applicable Margin” means, in respect of the Term Facility and the Revolving
Credit Facility the applicable percentage per annum set forth below:
 
Applicable Margin for
Libor Rate Loans
Applicable Margin for
Base Rate Loans
5.50%
4.50%

 
“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) such Term Lender’s Term
Commitment on the Closing Date and (ii) thereafter, the principal amount of such
Term Lender’s Term Loans at such time, and (b) in respect of the Revolving
Credit Facility, with respect to any Revolving Credit Lender on the Closing
Date, the percentage (carried out to the ninth decimal place) of the Revolving
Credit Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time.  If the commitment of each Revolving Credit Lender to
make Revolving Credit Loans has been terminated pursuant to Section 8.02, or if
the Revolving Credit Commitment has expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of the Revolving Credit Facility most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.
 

 
-2-

--------------------------------------------------------------------------------

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
 
“Appropriate Lender” means, at any time, with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time.  At all times prior to the occurrence of an Event of
Default, each Lender (individually) will hold an identical percentage of the
Revolving Credit Commitment and the Term Commitment.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any
capitalized lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capitalized lease.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and those Persons which were the Parent’s Subsidiaries on December
31, 2012 for the fiscal year ended December 31, 2012, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Parent and such Persons, including the notes
thereto.
 
“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitment pursuant to Section 2.06(a), and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans pursuant to Section 8.02.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) two and one-quarter percent (2.25%) and (b) the rate of interest in
effect for such day as publicly announced from time to time by Webster Bank as
its “prime rate”.  The “prime rate” is a rate set by Webster Bank based upon
various factors including Webster Bank’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Webster Bank shall take effect at
the opening of business on the day specified in the public announcement of such
change.
 
“Base Rate Loan(s)” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.
 
“Borrowers” has the meaning specified in the introductory paragraph hereto.
 

 
-3-

--------------------------------------------------------------------------------

 

“Borrowers’ Business” means telecommunications and cloud networking, and other
activities substantially related or incidental to the foregoing.
 
“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing as the
context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Libor Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.
 
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).  For purposes of this definition, Capital
Expenditures shall not include (i) the purchase price paid in connection with a
Permitted Acquisition, (ii) any additions to property, plant and equipment and
other capital expenditures made with (A) the proceeds of any equity investment
by the Permitted Holders, (B) the application of Net Cash Proceeds in accordance
with Section 2.05(b)(ii), or (iii) any expenditures which are contractually
required to be, and are, reimbursed to the Loan Parties in cash by a third party
(including landlords) during such period of calculation; provided that for the
purposes of clause (ii)(B) expenditures shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the Net Cash Proceeds so applied.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrowers and any of their respective Subsidiaries free and
clear of all Liens (other than Liens created under the Collateral Documents and
Permitted Liens):
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;
 
(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
90 days from the date of acquisition thereof;
 
(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-2” (or the
then equivalent grade) by Moody’s or at least “A-2” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 360 days from the
date of acquisition thereof;
 

 
-4-

--------------------------------------------------------------------------------

 

(d)           Investments, classified in accordance with GAAP as current assets
of the Borrowers and any of their respective Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions that have ratings described in clause
(c) above, and the portfolios of which are limited solely to Investments of the
character, quality and maturity described in clauses (a), (b) and (c) of this
definition;
 
(e)           repurchase obligations with a term of not more than 30 days for
underlying investments of the types described in clauses (a) and (b) entered
into with any bank meeting the qualifications specified in clause (c).
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
 
“Change of Control” means an event or series of events by which at any time:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of forty percent (40%) or more of the Equity Interests of the Parent
entitled to vote for members of the board of directors or equivalent governing
body of
 

 
-5-

--------------------------------------------------------------------------------

 

the Parent on a fully-diluted basis (and taking into account all such Equity
Interests that such “person” or “group” has the right to acquire pursuant to any
option right); or
 
(b)           during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);
 
(c)           the Parent ceases to own directly or directly or indirectly
through GTT Americas 100% of the Equity Interests of each of the other Borrowers
(on a fully diluted basis);
 
(d)           the Borrowers cease to own 100% of the Equity Interests of their
respective Subsidiaries (on a fully diluted basis);
 
(e)           the Parent ceases to own 100% of the Equity Interests of GTT EMEA;
 
(f)           GTT EMEA ceases to own, directly or indirectly through one or more
Foreign Subsidiaries, 100% of the Foreign Subsidiaries owned directly or
indirectly by GTT EMEA on the Closing Date; or
 
(g)           TiNet ceases to own, directly or indirectly through one or more
Foreign Subsidiaries, 100% of the Foreign Subsidiaries owned directly or
indirectly by TiNet on the Closing Date (after giving effect to the TiNet
Acquisition);
 
“Closing Date” means April 30, 2013.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
 
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Trademark Security Agreement, any Security Agreement Supplements,
security agreements, intellectual property security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
 
“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
 

 
-6-

--------------------------------------------------------------------------------

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Libor Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
 
“Consolidated” means, when used to modify a financial term, test, statement or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.
 
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Parent and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted in calculating such Consolidated Net
Income:  (i) Consolidated Interest Charges, (ii) the provision for federal,
state, local and foreign income taxes payable (including any franchise taxes to
the extent based upon income), (iii) depreciation and amortization expense
(including amortization of goodwill, debt issue costs and amortization under FAS
Rule 123), (iv) other expenses reducing such Consolidated Net Income which do
not represent a cash item in such period or any future period (in each case of
or by the Parent and its Subsidiaries for such Measurement Period),
(v) extraordinary, unusual or nonrecurring expenses in an aggregate amount
during any Measurement Period not to exceed amounts agreed to in writing by the
Agent in its reasonable discretion, (vi) all costs, fees and expenses (including
fees of counsel) paid by Parent and its Subsidiaries in connection with the
execution and delivery of the Inteliquent Acquisition Documents, this Agreement
and the related Loan Documents, (vii) any provision for the reduction in the
carrying value of assets recorded in accordance with GAAP and any non-cash gains
(or losses) resulting from mark to market activity as a result of the
implementation of Statement of Financial Accounting Standards 133, “Accounting
for Derivative Instruments and Hedging Activities,” (including specifically any
non-cash charge in warrant fair market value or other non-cash compensation);
(viii) any effect of any purchase accounting adjustments in connection with any
Permitted Acquisition; (ix) any non-recurring fees and expenses (or any
amortization thereof) related to Permitted Acquisitions, debt issuances
(including amendments and waivers in connection with any such debt issuances),
equity issuances or dispositions of assets, in each case whether or not
consummated, in an aggregate amount (when combined with expenses referred to in
clause (iv) above) during any Measurement Period not to exceed ten percent (10%)
of Consolidated EBITDA for such Measurement Period; (x) the aggregate amount of
all fees and expenses related to the TiNet Acquisition; minus (b) the following
to the extent included in calculating such Consolidated Net Income:  (i) all
non-cash items increasing Consolidated Net Income (in each case of or by the
Parent and its Subsidiaries for such Measurement Period), (ii) any deferred
income tax benefits and (iii) any interest income.
 
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination
(i) prior to June 30, 2014, the ratio of (a) Adjusted Consolidated EBITDA for
the period from the Closing Date to such date of determination to
(b) Consolidated Fixed Charges for such period, and (ii) after June 30, 2014,
the ratio of (a) Adjusted Consolidated EBITDA for the most recently completed
Measurement Period to (b) Consolidated Fixed Charges for the most recently
completed Measurement Period.
 
“Consolidated Fixed Charges” means, at any date of determination, the sum of
(i) the aggregate amount of all cash Capital Expenditures (other than any such
Capital Expenditures made with the proceeds of Indebtedness permitted under this
Agreement and other than capital expenditures made in a Permitted Acquisition),
(ii) Consolidated Interest Charges paid in cash, (iii) Consolidated Scheduled
Funded Debt Payments (as such scheduled principal payments (a) may be reduced as
a result of any voluntary or mandatory prepayments of the principal amount of
such Consolidated Funded Indebtedness
 

 
-7-

--------------------------------------------------------------------------------

 

for such period or any prior period or (b) otherwise adjusted pursuant to the
terms of this Agreement), and (iv) the aggregate amount of federal, state, local
and foreign income taxes paid in cash, in each case, of or by the Parent and its
Subsidiaries for the most recently completed Measurement Period, other than any
such taxes which are pass-through or similar taxes.
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Parent and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money and all obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) all Attributable Indebtedness,
(f) without duplication, all guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
the Parent or any Subsidiary which shall be deemed to be an amount equal to the
lesser of (x) the stated or determinable amount (inclusive of principal,
interest, fees and other charges) of the primary obligation in respect of which
such guarantee is made (or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith) or (y) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the agreement,
document or instrument embodying such guarantee, and (g) all Indebtedness of the
types referred to in clauses (a) through (f) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which the Parent or another Borrower is a general partner
or joint venturer, unless such Indebtedness is expressly made non-recourse to
the Parent or such subsidiary.  For purposes of clarity, Consolidated Funded
Indebtedness includes Consolidated Senior Funded Indebtedness but in no event
includes intercompany loans.
 
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all cash interest payments, in each case to the extent paid in cash and
treated as interest in accordance with GAAP, but excluding any interest, premium
payments, fees, commitment fees, charges and related expenses in connection with
borrowed money excluding the fees referenced in Section 2.09(b) paid on the
Closing Date, and excluding any interest payments related to intercompany loans,
(b) all interest paid or payable with respect to discontinued operations and
(c) the portion of rent expense under Capitalized Leases that is treated as
interest in accordance with GAAP, in each case, of or by the Parent and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period; provided that Consolidated Interest Charges shall not include any
upfront fees in connection with any issuance of Indebtedness, any agent fees and
any expenses in connection with any issuance or amendment of Indebtedness
(whether or not consummated).
 
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Parent and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains, losses and charges for such
Measurement Period, (b) any net gain or loss arising from the sale of capital
assets, (c) any net gain or loss arising from any write-up or write-down of
assets and (d) any for such Measurement Period.
 
“Consolidated Outstandings” means the aggregate Outstanding Amount of all Loans.
 
“Consolidated Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all Revolving Credit Loans.
 
“Consolidated Scheduled Funded Debt Payments” means for any period for the
Parent and its Subsidiaries on a consolidated basis, the sum of all regularly
scheduled principal payments or
 

 
-8-

--------------------------------------------------------------------------------

 

redemptions or similar acquisitions for value of Consolidated Funded
Indebtedness, but excluding any such payments to the extent refinanced through
the incurrence of additional Indebtedness otherwise expressly permitted under
Section 7.02 or otherwise related to intercompany loans.  For purposes of this
definition, “scheduled principal payments” shall be deemed to include the
Attributable Indebtedness.
 
“Consolidated Senior Funded Indebtedness” means, as of any date of
determination, Consolidated Funded Indebtedness arising under this Agreement and
the other Loan Documents.
 
“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Senior Funded Indebtedness as of such date
to (b) Adjusted Consolidated EBITDA for the most recently completed Measurement
Period.
 
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to (b) Adjusted
Consolidated EBITDA for the most recently completed Measurement Period.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
 
“Credit Extension” means a Borrowing.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means, for both Base Rate Loans and LIBOR Rate Loans, an interest
rate equal to (i) the then-applicable Base Rate plus (ii) the Applicable Margin
for Base Rate Loans plus (iii) two percent (2%) per annum.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans or Revolving Credit Loans required to be funded by it hereunder
within one Business Day of the date required to be funded by it hereunder,
(b) has otherwise failed to pay over to the Administrative Agent, any Loan Party
or any Lender any amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute, or (c) has
been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding.
 
“Disposition” or “Dispose” means the sale, transfer, exclusive license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale,
 

 
-9-

--------------------------------------------------------------------------------

 

assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith but
excluding any sub-lease of any real property of which the Borrowers and/or any
of their respective Subsidiaries is the lessee.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).
 
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership, membership, or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership,
membership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership, membership, or profit interests in) such Person or warrants, rights
or options for the purchase or acquisition from such Person of such shares (or
such other interests), and all of the other ownership or profit interests in
such Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrowers or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a
 

 
-10-

--------------------------------------------------------------------------------

 

cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrowers or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Section 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrowers
or any ERISA Affiliate; or (g) the determination that any Pension Plan or
Multiemployer Plan is considered to be an “at risk” plan or a plan in
“endangered” or “critical” status within the meaning of Sections 430, 431 or 432
of the Code or Sections 303, 304 or 305 of ERISA.
 
“European Credit Agreement” means the Loan and Security Agreement dated as of
June 29, 2011 (as the same may from time to time have been amended, restated, or
otherwise modified) by and between (i) GTT-EMEA, LTD., a private limited
liability company incorporated and registered in England and Wales with offices
located at 5th Floor, Morley House, 26 Holborn Viaduct, London ECIA 2AT,
PACKETEXCHANGE (IRELAND) LIMITED, a company incorporated and existing under the
laws of Ireland with registered number 373202, and whose registered address is
24-26 City Quay, Dublin 2 Ireland and PACKETEXCHANGE (EUROPE) LIMITED, a private
limited company incorporated and registered in England and Wales under company
number 05164474 and (ii) SILICON VALLEY BANK.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excess Cash Flow” means, for any fiscal year of the Borrowers, an amount equal
to the sum of (i) Consolidated EBITDA for such fiscal year minus (ii) the
aggregate amount of all cash Capital Expenditures and Permitted Acquisitions
(other than any such Capital Expenditures and Permitted Acquisitions made with
the proceeds of Indebtedness permitted hereunder (other than Revolving Loans)
minus (iii) Consolidated Interest Charges minus (iv) cash taxes paid minus
(v) Consolidated Scheduled Funded Debt Payments minus (vi) the amount of any
voluntary prepayments made on the Term Loans, or other Consolidated Funded
Indebtedness and in connection with any reduction of the Revolving Credit
Commitment and/or the during such period minus (vii) increase (or plus the
decrease) in Working Capital Adjustment as of the last day of the applicable
fiscal year minus (viii) termination costs paid in cash (or accrued to be paid
in cash) relating to swap contracts, minus (ix) amounts paid in cash during such
period on account of (1) items that were accounted for as non-cash reductions of
Consolidated Net Income or as non-cash reductions of Consolidated Net Income in
determining Consolidated EBITDA of the Parent and its Subsidiaries in a prior
excess cash flow period and (2) reserves or accruals established in purchase
accounting in connection with the TiNet Acquisition or any other Permitted
Acquisition, minus (x) the aggregate amount of (1) expenditures actually made by
the Parent and its Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed and (2) cash expenses during such period added
back in arriving at Consolidated EBITDA during such period, and minus
(xi) amounts added back to Consolidated EBITDA pursuant to clause (v) of the
definition thereof and actually paid in cash; provided, that, to the extent
otherwise included therein, the net cash proceeds received from the (1) the sale
or disposition of any Property, or (2) the issuance of any Equity Interests of
the Parent and its Subsidiaries shall be excluded from the calculation of
Consolidated Excess Cash Flow, all determined on a consolidated basis and in
accordance with GAAP.
 
“Excluded Issuance” means the issuance of equity securities by any Loan Party
(1) to members of the management, employees or directors of any Loan Party or
any (including, without limitation, issuances pursuant to employee benefit
plans, stock option or other compensation arrangements, stock purchase programs
and equity plans) or to any consultants of a Loan Party (2) to any Person (or
such Person’s Affiliates) that owns equity securities of any Loan Party as of
the Closing Date or which holds any preemptive or similar rights to own equity
securities as of the Closing Date, (3) to any Person, the
 

 
-11-

--------------------------------------------------------------------------------

 

proceeds of which will be used, within 180 days following the issuance thereof,
to make (i) Permitted Acquisitions (ii) Capital Expenditures, and
(iii) Investments of the type permitted by the terms of Section 7.03, (4) to any
seller of assets, management and/or consultants in connection with Permitted
Acquisitions, (5) to the Parent or any Subsidiary of the Parent by any
Subsidiary of the Parent, (6) to any Person or Persons with net proceeds of less
than an aggregate of $5,000,000 (when combined with other issuances under this
clause (6)), and no more than an aggregate of $10,000,000 during the term of
this Agreement.
 
“Excluded Subsidiary” means any of the foregoing: (a) each Foreign Subsidiary,
(b) each Immaterial Subsidiary, and (c) each other Subsidiary as the
Administrative Agent, in its sole discretion, may agree in writing shall be an
Excluded Subsidiary.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrowers hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), franchise taxes imposed on it (in lieu of net
income taxes), and branch profits taxes by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located and Taxes imposed as a result of a
present or former connection between Administrative Agent, any Lender or any
other recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or enforced any Loan Document), (b) any United States
backup withholding tax, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrowers under Section 11.13), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii), and
(d) any United States federal withholding Taxes imposed pursuant to FATCA.
 
“European Credit Note” means that certain unsecured Intercompany Note in the
original principal amount of $1,435,185.20 and dated as of April 30, 2013, by
and between GTT EMEA, PACKETEXCHANGE (IRELAND) LTD., and PACKETEXCHANGE (EUROPE)
LTD., jointly and severally, as borrowers thereunder, and GTTI.
 
“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Webster
Bank on such day on such transactions as determined by the Administrative Agent.
 

 
-12-

--------------------------------------------------------------------------------

 

“Fee Letter” has the meaning specified in Section 2.09(b).
 
“Foreign Lender” means any Secured Party that is organized under the Laws of a
jurisdiction other than that in which the Borrowers are residents for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“GTT Americas” means Global Telecom & Technology Americas, Inc., a Delaware
corporation.
 
“GTT EMEA” means GTT EMEA, Ltd., a private limited liability company
incorporated and registered in England and Wales with registration number
03580993 and whose registered office is 35 Vine Street, London EC3N2AA.
 
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (x) the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or
 

 
-13-

--------------------------------------------------------------------------------

 

determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith or (y) the maximum amount
for which such guaranteeing Person may be liable pursuant to the terms of the
agreement, document or instrument embodying such Guarantee.  The term
“Guarantee” as a verb has a corresponding meaning.
 
“Guarantor(s)” means, collectively and individually, each Domestic Subsidiary
(other than an Excluded Subsidiary) of the respective Borrowers that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.
 
“Guaranty” means, collectively, the Guaranty made by a Guarantor in favor of the
Secured Parties and delivered pursuant to Section 6.12.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedge Bank” means any Person that, at the time it enters into an interest rate
Swap Contract permitted under Article VI or VII, is a Lender or an Affiliate of
a Lender, in its capacity as a party to such Swap Contract.
 
“Immaterial Subsidiary” means on any date, any Subsidiary that did not, as of
the last day of the fiscal quarter of the Parent most recently ended for which
financial statements are available, have, individually or collectively with all
other Domestic Subsidiaries which are wholly-owned by any Loan Party but are not
Guarantors, either (i) assets with a value in excess of 1.0% of total assets of,
or (ii) revenues in an amount in excess of 1.0% of the total revenues of, the
Borrowers and their respective Subsidiaries on a consolidated basis for the
period of four consecutive fiscal quarters ended on such day.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than 60 days after the date on
which such trade account was created and other than any brokerage or similar
fees required to be paid in connection with the release of escrowed amounts in
accordance with the terms of the TiNet Acquisition Documents);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that the amount of Indebtedness pursuant to this
 

 
-14-

--------------------------------------------------------------------------------

 

clause (e) shall be an amount equal to the lesser of (x) the aggregate amount of
the indebtedness secured by such Lien and (y) the fair market value of the
property subject to such Lien;
 
(f)           all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person required to be treated as liabilities
under GAAP;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person or any obligation to purchase any warrant, right or
option to acquire such Equity Interest, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 11.04(b).
 
“Information” has the meaning specified in Section 11.07.
 
“Intellectual Property” means all of Borrowers’ right, title, and interest in
and to the following:
 
(a)           Copyrights, Trademarks and Patents;
 
(b)           any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, operating
manuals;
 
(c)           any and all source code;
 
(d)           any and all design rights which may be available to a Borrower;
 
(e)           any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
 
(f)           all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
 
“Intercompany Note” means that certain Secured Intercompany Note in the original
principal amount of $7,500,000 and dated as of June 6, 2011, by and between GTT
EMEA, PACKEXHANGE (IRELAND) LTD., a company incorporated and existing under the
laws of Ireland with registered number 373303 and whose registered address is at
24-26 City Quay, Dublin 2 Ireland, and PACKETEXCHANGE (EUROPE) LTD., a company
incorporated and existing under the laws of England and Wales with registration
number 05164474 and whose registered office is located at Fourth Floor, 2-4
Great Eastern Street, London EC2A 3NT changing to 35 Vine Street, London EC3N
2AA, jointly and severally, as
 

 
-15-

--------------------------------------------------------------------------------

 

borrowers thereunder, and certain of the Borrowers, as holders thereof, as the
same may be amended, restated, or otherwise modified from time to time with the
written consent of the Administrative Agent.
 
“Intercreditor Agreement” means that certain Intercreditor and Subordination
Agreement dated as of the Closing Date between the Administrative Agent and BIA
Digital Partners SBIC II LP, for itself and the other Subordinated Creditors,
and acknowledged by the Borrowers.
 
“Interest Payment Date” means, (a) as to any Libor Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Libor Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business
Day of each March, June, September and December commencing on June 30, 2013, and
the Maturity Date of the Facility under which such Loan was made.
 
“Interest Period” means, as to each Libor Rate Loan, the period commencing on
the date such Libor Rate Loan is disbursed or converted to or continued as a
Libor Rate Loan and ending on the date one, two, three or six months thereafter,
as selected by the Lead Borrower in a Committed Loan Notice; provided that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
 
“Investment” means, as to any Person, (a) any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person or (c) the purchase or other acquisition (in one
transaction or a series of related transactions) of assets of another Person
that constitute a business unit.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such Investment
but shall be reduced by the amount of any distributions and dividends received
with respect to such Investment.
 
“IP Rights” has the meaning specified in Section 5.20.
 
“IRS” means the United States Internal Revenue Service.
 
“Joinder Agreement” means the Joinder Agreement in the form attached hereto as
Exhibit F pursuant to which NT Network will become a Borrower under this
Agreement and the other Loan Documents and a Grantor under the Security
Agreement.
 

 
-16-

--------------------------------------------------------------------------------

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Lead Borrower” means the Parent.
 
“Lender” has the meaning specified in the introductory paragraph.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described in writing to the Borrowers and the Administrative Agent.
 
“Libor Rate(s)” means, for any Interest Period with respect to a Libor Rate
Loan, the higher of (a) one percent (1%) or (b) the rate per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source providing quotations of BBA LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period.  If such rate
is not available at such time for any reason, then the “Libor Rate” for such
Interest Period shall be the rate per annum reasonably determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Libor Rate Loan being made, continued or converted by Webster Bank
and with a term equivalent to such Interest Period would be offered to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
 
“Libor Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on the Libor Rate.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan(s)” means an extension of credit by a Lender to the Borrowers under
Article II in the form of a Term Loan or a Revolving Credit Loan.
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Intercreditor Agreement, (d) the Collateral Documents, (e) any Cash Management
Agreement, (f) any Swap Contract with any Hedge Bank, (g) the Joinder, (h) any
Guaranty and (i) any agreement executed and delivered by the Borrowers to the
Administrative Agent or any Lender in connection with any of the foregoing or
this Agreement.
 
“Loan Parties” means, collectively, the Borrowers and each Guarantor.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the
 

 
-17-

--------------------------------------------------------------------------------

 

Borrowers and their respective Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document, or of the ability of the Loan Parties, taken as a whole
to perform their obligations under any Loan Document to which they are a party;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Loan Parties (taken as a whole) of any Loan Document
to which it is a party.
 
“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
earliest of (x) March 31, 2016, unless, on or before December 31, 2015, the
maturity date of the Subordinated Indebtedness has been extended to (or beyond)
September 30, 2018, or repaid in full or refinanced with the written consent of
the Required Lenders (not to be unreasonably withheld) and replaced with
subordinated indebtedness having a maturity date acceptable to the Required
Lenders, in which case the Maturity Date shall be automatically extended to
April 30, 2018, (y) the date of termination of the Revolving Credit Commitment
pursuant to Section 2.06, and (z) the date of termination of the commitment of
each Revolving Credit Lender to make Revolving Credit Loans pursuant to Section
8.02 and (b) with respect to the Term Facility, the earliest of (x) March 31,
2016, unless, on or before December 31, 2015, the maturity date of the
Subordinated Indebtedness has been extended to (or beyond) September 30, 2018,
or repaid in full or refinanced with the written consent of the Required Lenders
(not to be unreasonably withheld) and replaced with subordinated indebtedness
having a maturity date acceptable to the Required Lenders, in which case the
Maturity Date shall be automatically extended to April 30, 2018, (y) the date of
prepayment of the Term Loans in full in cash pursuant to Section 2.05, and
(z) the date of acceleration of the Loans pursuant to Section 8.02; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.
 
“Measurement Period” means the period of four (4) consecutive fiscal quarters
most recently ended.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrowers or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Net Cash Proceeds” means:
 
    (a)    with respect to any Disposition, realization of insurance proceeds
from a casualty event by any Loan Party or any of its Subsidiaries or any
indemnity (except indemnity payments reimbursing the Borrowers for out-of-pocket
expenses) payments or purchase price adjustments received in respect of the
TiNet Acquisition or any other Permitted Acquisition, the excess, if any, of
(i) the sum of cash and Cash Equivalents received by such Loan Party or any of
its Subsidiaries in connection with such transaction (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
the applicable asset and that is required to be repaid in connection with such
transaction (other than Indebtedness under the Loan Documents), (B) the
reasonable out-of-pocket costs and expenses incurred by such Loan Party or such
Subsidiary in connection with such transaction and (C) taxes paid or reasonably
estimated to be payable within two years of the date of the relevant transaction
as a result of any gain recognized in connection therewith; provided that, if
the amount of any estimated taxes pursuant to subclause (C) exceeds the amount
of taxes actually required to be paid in cash in respect of such Disposition,
the aggregate amount of such excess shall constitute Net Cash Proceeds; and
 

 
-18-

--------------------------------------------------------------------------------

 

(b)           with respect to the sale or issuance of any Equity Interest by the
Borrowers, or the incurrence or issuance of any Indebtedness by any Loan Party
or any of its Subsidiaries, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable out-of-pocket costs
and expenses, incurred by such Loan Party or such Subsidiary in connection
therewith.
 
“New UK HoldCo” means GTT Acquisition Ltd., a private limited liability company
incorporated and registered in England.
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.
 
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
 
“NPL” means the National Priorities List under CERCLA.
 
“NT Network” has the meaning specified in the introductory paragraph hereto.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Secured Cash Management Agreement or Secured
Hedge Agreement, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means with respect to Term Loans and Revolving Credit Loans
on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Term Loans and
Revolving Credit Loans, as the case may be, occurring on such date.
 
“Parent” means Global Telecom & Technology, Inc., a Delaware corporation.
 
“Participant” has the meaning specified in Section 11.06(d).
 

 
-19-

--------------------------------------------------------------------------------

 

“Participant Register” has the meaning specified in Section 11.06(d).
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrowers or
any ERISA Affiliate or to which the Borrowers or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 
“Permitted Acquisition” means (i) the TiNet Acquisition or (ii) any other
Acquisition (for purposes of clarity, including acquisitions of customer
contracts in so-called “novations”) which satisfies each of the following
conditions:
 
(a)           any Subsidiary of the Borrowers or a Subsidiary thereof created
for the purpose of effecting the Acquisition or acquired in connection therewith
shall have complied with the requirements of Section 6.12;
 
(b)           the total cash and non-cash consideration paid by or on behalf of
the Borrowers or such Subsidiary in connection with such Acquisition (including,
without limitation, any Permitted Seller Debt or Indebtedness assumed, incurred,
or permitted to remain outstanding by the Borrowers or such Subsidiary or the
acquired Subsidiary) shall not exceed $2,000,000 for each such Acquisition or
$10,000,000 in the aggregate during the term of this Agreement;
 
(c)           both before and after giving pro forma effect to any Acquisition,
no Default or Event of Default shall have occurred and be continuing;
 
(d)           the Borrowers shall have delivered to the Administrative Agent, at
least 10 Business Days (or such shorter time period as the Administrative Agent
may otherwise reasonably agree in writing) prior to the consummation of such
acquisition a certificate from a Responsible Officer of the Borrowers
demonstrating (in detail reasonably satisfactory to the Administrative Agent)
pro forma compliance with the covenants set forth in Section 7.11;
 
(e)           the Borrowers shall have delivered to the Administrative Agent not
less than 10 Business Days (or such shorter time period as the Administrative
Agent may otherwise agree in writing) prior to the consummation of the
Acquisition a summary providing a reasonably detailed description of the Target
and the terms and conditions of the proposed acquisition, material financial,
business and legal due diligence information relating to the Target as the
Administrative Agent may reasonably request, and all material legal
documentation pertaining to such acquisition;
 
(f)           the assets acquired in such acquisition shall be owned exclusively
by a Borrower or a Subsidiary which becomes a Borrower;
 
(g)           the Target shall be engaged in a business consistent or related to
the Borrowers’ Business; and
 

 
-20-

--------------------------------------------------------------------------------

 

(h)           the Target shall have consolidated earnings before interest and
taxes after depreciation and amortization (calculated in a similar manner as
Consolidated EBITDA is calculated hereunder) for the Measurement Period prior to
the closing of the Acquisition, of greater than $0.
 
“Permitted Holders” means the Parent and the Borrowers.
 
“Permitted Seller Debt” has the meaning ascribed thereto in Section 7.02(j).
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrowers or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
“Pledge Agreement” means collectively the Pledge Agreements of GTT Global
Telecom Government Services, LLC, GTT Americas and GTT, each dated as of the
Closing Date and in favor of the Administrative Agent, each as amended from time
to time.
 
“Pledged Stock” has the meaning specified in the Pledge Agreement.
 
“Principal Payment Dates” has the meaning specified in Section 2.07.
 
“Pro Forma EBITDA” means, with respect to any Target (including TiNet) acquired
in a Permitted Acquisition, such Target’s earnings before interest, income
taxes, amortization and depreciation, and corporate overhead and one-time
charges (including severance) (in both cases, to the extent not expected to be
ongoing after the consummation of the Acquisition), as calculated in accordance
with GAAP in the case of TiNet, calculated in the manner set forth in
Section 7.11(d), and in the case of other Targets, for the most recent twelve
(12) month period as shown on financial statements which are made available to
the Administrative Agent prior to the consummation of the Permitted Acquisition,
calculated by the Borrowers and acceptable to the Administrative Agent in its
sole discretion, with such adjustments as can be verified and demonstrated by
the Borrowers and acceptable to the Administrative Agent in its sole discretion.
 
“Q1 2013 Pro Forma Consolidated EBITDA” means $7,147,000.
 
“Register” has the meaning specified in Section 11.06(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Reportable Event” means any “reportable event” as defined in Section 4043(c) of
ERISA and the regulations thereunder, other than events for which the 30 day
notice period has been waived.
 
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Consolidated Outstandings and (b) aggregate
unused Revolving Credit Commitment; provided that the unused Revolving Credit
Commitment of, and the portion of the Consolidated Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
 

 
-21-

--------------------------------------------------------------------------------

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, treasurer, assistant treasurer or controller
of a Loan Party and any other officer of the applicable Loan Party so designated
by any of the foregoing officers in a notice to the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (other than to
Parent, any Domestic Subsidiary or, in the case of Foreign Subsidiaries only, to
another Foreign Subsidiary or to the Parent) (whether in cash, securities or
other property) with respect to any capital stock or other Equity Interest of
any Person or any of its Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to any Person’s stockholders, partners or
members (or the equivalent of any thereof), or any payment in respect of any
option, warrant or other right to acquire any such dividend or other
distribution or payment, and any payment in respect of Subordinated Indebtedness
made in violation of the Intercreditor Agreement.
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Libor Rate Loans,
having the same Interest Period made by each of the Revolving Credit Lenders
pursuant to Section 2.01(b)(i).
 
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to make Revolving Credit Loans to the Borrowers pursuant to Section
2.01(b), in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Revolving Credit Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement which amount on the Closing Date is $5,000,000.
 
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitment at such time.
 
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
 
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
 
“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit B-2.
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
 

 
-22-

--------------------------------------------------------------------------------

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.05, and the
other Persons the Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Collateral Documents.
 
“Security Agreement” means the Security Agreement dated as of the Closing Date
of the Borrowers in favor of the Administrative Agent (for the benefit of the
Lenders), as amended from time to time.
 
“Security Agreement Supplement” means a supplement to update the Security
Agreement or to add a party thereto.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 
“Subordinated Creditors” means, collectively, BIA Digital Partners SBIC II LP,
Plexus Fund II GP, LLC and BNY Mellon-Alcentra Mezzanine III, L.P.
 
“Subordinated Indebtedness” means the Indebtedness of the Borrowers to the
Subordinated Creditors under the Subordinated Loan Documents.
 
“Subordinated Loan Documents” means that certain Amended and Restated Note
Purchase Agreement dated as of April 30, 2012 by and among the Subordinated
Creditors and the Borrowers, together with the Subordinated Guaranty, the
Subordinated Collateral Documents and the other Subordinated Loan Documents, as
each such term is defined in the Intercreditor Agreement, in each case as
amended from time to time.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer collectively to all direct and
indirect Domestic Subsidiaries and Foreign Subsidiaries of the Borrowers.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity
 

 
-23-

--------------------------------------------------------------------------------

 

contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the bankruptcy or
insolvency of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Target” means the Person, the business or division of any Person or
substantially all of the assets of a Person, acquired in an Acquisition
(including, for the avoidance of doubt, the TiNet Acquisition).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Libor Rate Loans, having the same Interest Period
made by each of the Term Lenders pursuant to Section 2.01(a)(i).
 
“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrowers pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement which amount on the
Closing Date is $65,000,000.
 
“Term Facility” means, at any time, the aggregate principal amount of the Term
Loans of all Term Lenders outstanding at such time.
 
“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.
 

 
-24-

--------------------------------------------------------------------------------

 

“Term Loan” means an advance made by any Term Lender under the Term Facility.
 
“Term Note” means a promissory note made by the Borrowers in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit B-1.
 
“Threshold Amount” means 2,500,000.
 
“TiNet” means NT Network Services LLC, SCS, a limited partnership organized
under the laws of Luxembourg.
 
“TiNet Acquisition” means the Acquisition by Parent of 100% of the Equity
Interests of TiNet.
 
“TiNet Acquisition Documents” means the Equity Purchase Agreement dated as of
the Closing Date by and among Neutral Tandem, Inc. (d/b/a Inteliquent) as
Parent, NT Network Services, Inc., as Seller, and the Parent, as Purchaser, in
form and substance reasonably acceptable to the Administrative Agent.
 
“Trademark Security Agreement” means the Trademark Security Agreement dated as
of the Closing Date of NLayer Communications, Inc. in favor of the
Administrative Agent as amended from time to time.
 
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Libor Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined as of the most recent annual actuarial report
valuation date for such Pension Plan in accordance with the assumptions used by
such Pension Plan’s actuaries for funding purposes in effect for the applicable
plan year.
 
“United States” and “U.S.” mean the United States of America.
 
“Webster Bank” means Webster Bank, N.A. and its successors.
 
“Working Capital Adjustment” means an amount equal to the difference between
(a) the current assets of the Parent and its Subsidiaries minus (b) the current
liabilities of the Parent and its Subsidiaries.
 
1.02           Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 

 
-25-

--------------------------------------------------------------------------------

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1.03           Accounting Terms.  (a)  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.
 
(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
 
1.04           Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 

 
-26-

--------------------------------------------------------------------------------

 

1.05           Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
ARTICLE II
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01           The Loans.  (a) The Term Borrowing.  Subject to the terms and
conditions set forth herein, each Term Lender severally agrees to make a single
loan to the Borrowers on the Closing Date in an amount not to exceed such Term
Lender’s Term Commitment.  Each Term Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders in accordance with their respective
Applicable Percentage of the Term Facility.  Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed.  Term Loans may be
Base Rate Loans or Libor Rate Loans, as further provided herein; provided,
however, any Term Borrowing made on the Closing Date shall be made as Base Rate
Loans.
 
(b)           The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a “Revolving Credit Loan”) to the Borrowers from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Revolving Credit Borrowing, (i) the Consolidated Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, and (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender shall
not exceed such Revolving Credit Lender’s Revolving Credit Commitment.  Within
the limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this Section
2.01(b).  Revolving Credit Loans may be Base Rate Loans or Libor Rate Loans, as
further provided herein.
 
2.02           Borrowings, Conversions and Continuations of Loans.  (a)  Each
Term Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans
or Revolving Credit Loans from one Type to the other, and each continuation of
Libor Rate Loans shall be made upon the Lead Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone.  Each such notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Libor Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans or any conversion of Libor Rate Loans to Base Rate
Loans.  Each telephonic notice by the Lead Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Lead Borrower.  Each Borrowing of, conversion to or
continuation of Libor Rate Loans shall be in a principal amount of $100,000 or a
whole multiple of $10,000 in excess thereof.  Except as provided in Section
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $100,000 or a whole multiple of $10,000 in excess
thereof.  Each Committed Loan Notice  (whether telephonic or written) shall
specify (i) whether the Borrowers are requesting a Term Borrowing, a Revolving
Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans from one
Type to the other, or a continuation of Libor Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Term Loans or Revolving Credit Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto.  If the
Lead Borrower fails to specify a Type of Loan in a Committed Loan Notice or if
the Lead Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans.  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Libor Rate
 

 
-27-

--------------------------------------------------------------------------------

 

Loans.  If the Lead Borrower requests a Borrowing of, conversion to, or
continuation of Libor Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
 
(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Term Loans or
Revolving Credit Loans.  In the case of a Term Borrowing or a Revolving Credit
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Borrowing, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrowers on the
books of Webster Bank with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to the
Administrative Agent by the Lead Borrower.
 
(c)           Except as otherwise provided herein, a Libor Rate Loan may be
continued or converted only on the last day of an Interest Period for such Libor
Rate Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Libor Rate Loans without the consent of the
Required Lenders.
 
(d)           The Administrative Agent shall promptly notify the Lead Borrower
and the Lenders of the interest rate applicable to any Interest Period for Libor
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Lead Borrower
and the Lenders of any change in Webster Bank’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
 
(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than five (5) Interest Periods in effect.
 
2.03           [Reserved]
 
2.04           [Reserved]
 
2.05           Prepayments.  (a)  Optional.  The Borrowers may, upon notice to
the Administrative Agent, at any time or from time to time voluntarily prepay
Term Loans and Revolving Credit Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Libor Rate Loans and (2) on the date of prepayment of Base Rate
Loans; (B) any prepayment of Libor Rate Loans shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $100,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding or as otherwise may be agreed
by the Administrative Agent.  Each such notice shall specify the date and amount
of such prepayment and the Type(s) of Loans to be prepaid and, if Libor Rate
Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility).  If such notice is given by the Borrowers, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a Libor
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any
 

 
-28-

--------------------------------------------------------------------------------

 

additional amounts required pursuant to Section 3.05 to the extent the Borrowers
have been made aware of such amounts at the time of the prepayment.  Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a) shall
be applied first to the Term Facility ratably to the respective principal
repayment installments thereof, and each such prepayment shall be paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
each of the relevant Facilities.  No voluntary prepayment of any Revolving
Credit Loans shall result in the reduction of the Revolving Credit Commitment
unless requested by the Borrowers pursuant to Section 2.06(a) hereof.
 
(b)           Mandatory.
 
(i)           Excess Cash Flow.  Commencing within the fiscal year of the
Borrowers ended December 31, 2013, within fifteen (15) Business Days after
financial statements have been delivered pursuant to Section 6.01(a) and the
related Compliance Certificate has been delivered pursuant to Section 6.02(b),
the Borrowers shall prepay the Loans in an aggregate amount which equals
(1) 50%, if the Consolidated Total Leverage Ratio as of the end of such fiscal
year is greater than or equal to 1.5 to 1.0 or (2) 25% if the Consolidated Total
Leverage Ratio as of the end of such fiscal year is less than 1.5 to 1.0, in
either instance of Excess Cash Flow for the fiscal year covered by such
financial statements provided, that Excess Cash Flow prepayments due under this
Section 2.05(b) shall automatically be reduced to an amount necessary (if any)
to cause the Borrowers to have at least $2,000,000 unrestricted cash after
giving effect to such prepayment, if any.
 
(ii)           If the Borrowers and/or any of their respective Subsidiaries
Disposes of any property (other than any Dispositions permitted pursuant to
Section 7.05(a), (b), (c), (d), (e), (f), (g), (h), or (i)) or suffers a
casualty event which results in the realization by such Person of Net Cash
Proceeds in excess of $250,000 in any fiscal year, the Borrowers or such
Subsidiary shall prepay an aggregate principal amount of Loans equal to 100% of
such Net Cash Proceeds received by such Borrower and/or Subsidiaries within
fifteen (15) Business Days of receipt thereof by such Person (such prepayments
to be applied as set forth in clause (v) below); provided, however, that, with
respect to any Net Cash Proceeds realized by such Borrower and/or Subsidiaries
so long as no Event of Default shall have occurred and be continuing, the
Borrowers, at their election, or such Subsidiary, may reinvest all or any
portion of such Net Cash Proceeds in operating assets so long as within 180 days
after the receipt of such Net Cash Proceeds, such reinvestment shall have been
consummated or such reinvestment is subject to a binding written agreement with
a third party which is not an Affiliate of Borrowers which agreement was entered
into during such 180-day time period and which reinvestment is consummated
within 120 days after such 180-day period expires (as certified by the Borrowers
in writing to the Administrative Agent upon request); and provided further,
however, that any Net Cash Proceeds received by any Borrower and/or Subsidiaries
not so reinvested shall be promptly applied to the prepayment of the Loans as
set forth in Section 2.05(b)(v).
 
(iii)           Upon the sale or issuance by the Borrowers of any of their
respective Equity Interests other than an Excluded Issuance, the applicable
Borrower(s) shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom within fifteen (15) Business Days of
receipt thereof by the applicable Borrower(s) or such Domestic Subsidiary (such
prepayments to be applied as set forth in clause (v) below).
 
(iv)           Upon the incurrence or issuance by the Borrowers and/or any of
their respective Subsidiaries of any Indebtedness (other than Indebtedness
expressly permitted to be incurred or issued pursuant to Section 7.02), the
Borrowers shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom within fifteen (15) Business
 

 
-29-

--------------------------------------------------------------------------------

 

Days of receipt thereof by the Borrowers or such Subsidiary (such prepayments to
be applied as set forth in clause (v) below).  The provisions of this Section
2.05(iv) do not constitute and shall not be construed as a consent to or waiver
of any Event of Default arising by reason of any incurrence of Indebtedness by
the Borrowers or any Subsidiary which is prohibited by the terms of this
Agreement.
 
(v)           Each prepayment of Loans pursuant to the foregoing provisions of
this Section 2.05(b) shall be applied, first, to the Term Facility, pro rata to
the respective principal repayment installments thereof (other than the Maturity
Date installment) and second, after the Term Facility had been paid in full, to
the Revolving Credit Facility, ratably to the outstanding Revolving Credit
Loans, without a mandatory concurrent permanent reduction to the Revolving
Credit Commitment.  Such prepayments shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of the relevant
Facilities.
 
(vi)           If for any reason the Consolidated Revolving Credit Outstandings
at any time exceed the Revolving Credit Facility at such time, the Borrowers
shall promptly (but in any event within two Business Days) prepay Revolving
Credit Loans, in an aggregate amount equal to such excess.
 
(vii)           Prepayments of the Revolving Credit Facility made pursuant to
this Section 2.05(b), shall be applied ratably to the outstanding Revolving
Credit Loans.
 
Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Libor Rate Loans in direct order of Interest Period maturities.  All prepayments
of LIBOR Rate Loans under this Section 2.05(b) shall be subject to Section 3.05,
but otherwise without premium or penalty, and shall be accompanied by interest
on the principal amount prepaid through the date of prepayment.  Notwithstanding
any other provision of this Section 2.05(b), so long as no Event of Default
shall have occurred and be continuing, if any prepayment of Libor Rate Loans is
required prior to the last day of the Interest Period therefor and would result
in additional amounts owed pursuant to Section 3.05, the Administrative Agent
may, at the request of the Borrowers, hold such amounts for up to 30 days, or
until the end of the applicable Interest Period, whichever comes first.
 
2.06           Termination or Reduction of Commitments.  (a)  Optional.  The
Borrowers may, upon notice to the Administrative Agent from the Lead Borrower,
terminate the Revolving Credit Facility, or from time to time permanently reduce
the Revolving Credit Facility; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $250,000 or any whole multiple of
$100,000 in excess thereof and (iii) the Borrowers shall not terminate or reduce
the Revolving Credit Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, the Consolidated Revolving Credit Outstandings
would exceed the Revolving Credit Facility.
 
(b)           Mandatory.  The aggregate Term Commitments shall be automatically
and permanently reduced to zero on the date of the funding of the Term
Borrowing.
 
(c)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Revolving Credit Commitment under this Section 2.06.  Upon any
reduction of the Revolving Credit Commitment, the Revolving Credit Commitment of
each Revolving Credit Lender shall be reduced by such Lender’s Applicable
Revolving Credit Percentage of such reduction amount.  All fees in respect of
the Revolving Credit Facility accrued
 

 
-30-

--------------------------------------------------------------------------------

 

until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.
 
2.07           Repayment of Loans.  (a)  Term Loans.  The Borrowers shall repay
to the Term Lenders on the last Business Day of each March, June, September and
December (each a “Principal Payment Date”) commencing on June 30, 2013, a
principal payment in the respective amount set forth opposite each such date
(which amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05), unless
accelerated sooner pursuant to Section 8.02:
 
Payment Dates
 
Principal Repayment Installments
 
September 30, 2013
 
$1,625,000
December 31, 2013
 
$1,625,000
March 31, 2014
 
$1,625,000
June 30, 2014
 
$1,625,000
September 30, 2014
 
$1,625,000
December 31, 2014
 
$1,625,000
March 31, 2015
 
$1,625,000
June 30, 2015
 
$1,625,000
September 30, 2015
 
$1,625,000
December 31, 2015
 
$1,625,000
March 31, 2016
 
$2,031,250
June 30, 2016
 
$2,031,250
September 30, 2016
 
$2,031,250
December 31, 2016
 
$2,031,250
March 31, 2017
 
$2,437,500
June 30, 2017
 
$2,437,500
September 30, 2017
 
$2,437,500
December 31, 2017
 
$2,437,500
March 31, 2018
 
$2,437,500


 
-31-

--------------------------------------------------------------------------------

 



Maturity Date
Full Outstanding Amount of Term Loans
 

provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date (whenever such date may occur) and in
any event shall be in an amount equal to the aggregate Outstanding Amount of all
Term Loans outstanding on such date.
 
(b)           Revolving Credit Loans.  The Borrowers shall repay to the
Revolving Credit Lenders on the Maturity Date of the Revolving Credit Facility
the aggregate principal amount of all Revolving Credit Loans outstanding on such
date.
 
2.08           Interest.  (a)  Subject to the provisions of Section 2.08(b),
(i) each Libor Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Libor Rate for such Interest Period plus the Applicable Margin for Libor
Rate Loans; and (ii) each Base Rate Loan under a Facility shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin for Base Rate
Loans.
 
(b)           (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
(ii)           If any amount (other than principal of any Loan) payable by the
Borrowers under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)           Upon the request of the Required Lenders, while any Event of
Default exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(iv)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.09           Fees.
 
(a)           Commitment Fee.  The Borrowers shall pay to the Administrative
Agent, for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee equal to 0.50% per
annum times the actual daily amount by which the Revolving Credit Facility
exceeds the Consolidated Revolving Credit Outstandings.  The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each
 

 
-32-

--------------------------------------------------------------------------------

 

March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period for
the Revolving Credit Facility.
 
(b)           Other Fees.  The Borrowers shall pay to the Administrative Agent
such other fees as may be set forth in the fee letter dated as of the date
hereof among the Parent and the Administrative Agent (as amended, the “Fee
Letter”).
 
2.10           Computation of Interest and Fees.  All computations of interest
on Base Rate Loans shall be made on the basis of a 365-366 day year and actual
number of days elapsed and computations of all other fees and interest shall be
made on the basis of a 360-day year and actual days elapsed.  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
 
2.11           Evidence of Debt.  (a)  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.
 
(b)           Upon the request of any Lender made through the Administrative
Agent, the Borrowers shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
 
2.12           Payments Generally; Administrative Agent’s
Clawback.  (a)  General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
11:00 a.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 11:00 a.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by the Borrowers shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.
 
(b)           (i) Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Libor Rate Loans (or, in the case
of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such
 

 
-33-

--------------------------------------------------------------------------------

 

Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrowers
a corresponding amount.  In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans.  If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
 
(ii)           Payments by Borrowers; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrowers prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders the amount due.  In such
event, if the Borrowers have not in fact made such payment, then each of the
Appropriate Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans and to make payments
pursuant to Section 11.04(c) are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
11.04(c).
 

 
-34-

--------------------------------------------------------------------------------

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
(f)           Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
 
2.13           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations in respect of any the Facilities due and payable to
such Lender hereunder and under the other Loan Documents at such time in excess
of its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:
 
(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
 
2.14           Defaulting Lenders. 
 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 

 
-35-

--------------------------------------------------------------------------------

 

(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.
 
(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrowers may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders, as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise as may be required under the Loan Documents in connection with any
Lien conferred thereunder or directed by a court of competent jurisdiction;
provided that if (1) such payment is a payment of the principal amount of any
Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such Loans were made at a time when the conditions
set forth in Section 4.02 were satisfied or waived, such payment shall be
applied solely to pay the Loans of all Lenders (other than any Defaulting
Lenders) on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
 
(iii)           Commitment Fee.  No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to be paid to that
Defaulting Lender).
 
(b)           Defaulting Lender Cure.  If the Borrowers and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a
 

 
-36-

--------------------------------------------------------------------------------

 

waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
 
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01           Taxes.  (a)  Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes.  (i) Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall to
the extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable Laws require
the Borrowers or the Administrative Agent to withhold or deduct any Tax, such
Tax shall be withheld or deducted in accordance with such Laws as determined by
the Borrowers or the Administrative Agent, as the case may be, taking into
account any information and documentation delivered pursuant to subsection (e)
below.
 
(ii)           If the Borrowers shall be required by the Code to withhold or
deduct any Taxes, including both United States federal backup withholding and
withholding taxes, from any payment, then (A) the Borrowers shall withhold or
make such deductions as are determined by the Borrowers to be required taking
into account any information and documentation it has received pursuant to
subsection (e) below, (B) the Borrowers shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes or Other Taxes, the sum payable by the Borrowers
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
 
(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
 
(c)           Tax Indemnifications.  (i) Without limiting the provisions of
subsection (a) or (b) above, the Borrowers shall, and do hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Borrowers or the Administrative Agent or paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of any such payment or liability delivered to the Borrowers by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
 
(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender shall, and does hereby, indemnify the Borrowers and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and reasonable expenses arising therefrom or with respect thereto and
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority) incurred by or asserted against the Borrowers
or the Administrative Agent by any Governmental Authority as a result of (A) the
failure by such Lender to deliver, or as a result of
 

 
-37-

--------------------------------------------------------------------------------

 

the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Borrowers or the Administrative Agent pursuant
to subsection (e) or (B) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.06 relating to the maintenance of a
Participant Register.  Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).  The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.
 
(d)           Evidence of Payments.  Upon request by the Borrowers or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrowers or the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrowers shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrowers or the Administrative Agent, as the case may be.
 
(e)           Status of Lenders; Tax Documentation.  (i) Each Secured Party
shall deliver to the Borrowers and to the Administrative Agent, at the time or
times prescribed by applicable Laws or when reasonably requested by the
Borrowers or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction as will permit payments to be made without withholding or at a
reduced rate of withholding and such other reasonably requested information as
will permit the Borrowers or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Secured Party by the Borrowers pursuant to this Agreement or
otherwise to establish such Secured Party’s status for withholding tax purposes
in the applicable jurisdiction.
 
(ii)           Without limiting the generality of the foregoing, if the
Borrowers are residents for tax purposes in the United States,
 
(A)           any Secured Party that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrowers and
the Administrative Agent executed originals of Internal Revenue Service Form W-9
or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrowers or the Administrative Agent certifying
that such Lender is exempt from US Federal backup withholding taxes; and
 
(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrowers and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrowers or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
 

 
-38-

--------------------------------------------------------------------------------

 

(I)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(II)           executed originals of Internal Revenue Service Form W-8ECI,
 
(III)           executed originals of Internal Revenue Service Form W-8IMY and
all required supporting documentation,
 
(IV)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrowers within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) executed originals of  Internal Revenue Service Form W-8BEN, or
 
(V)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrowers or the Administrative
Agent to determine the withholding or deduction required to be made.
 
(C)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (C), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
 
(iii)           Each Secured Party shall promptly (A) notify the Borrowers and
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction, and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Secured Party, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Borrowers or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Secured Party.
 
(f)           Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender.  If the Administrative Agent or any Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the
 

 
-39-

--------------------------------------------------------------------------------

 

Borrowers or with respect to which the Borrowers have paid additional amounts
pursuant to this Section, it shall pay to the Borrowers an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrowers under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
the Administrative Agent or such Lender, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrowers, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrowers
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrowers or any other Person.
 
3.02           Illegality.  If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Libor Rate Loans, or to determine or charge interest rates based upon the
Libor Rate, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrowers through the Administrative Agent, any obligation of such Lender
to make or continue Libor Rate Loans or to convert Base Rate Loans to Libor Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrowers that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Libor Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Libor Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Libor Rate Loans.  Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.
 
3.03           Inability to Determine Rates.  If the Required Lenders reasonably
determine that for any reason in connection with any request for a Libor Rate
Loan or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Libor Rate Loan, (b) adequate and
reasonable means do not exist for determining the Libor Rate for any requested
Interest Period with respect to a proposed Libor Rate Loan, or (c) the Libor
Rate for any requested Interest Period with respect to a proposed Libor Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Borrowers and
each Lender.  Thereafter, the obligation of the Lenders to make or maintain
Libor Rate Loans shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Libor Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.
 
3.04           Increased Costs; Reserves on Libor Rate Loans.  (a)  Increased
Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)); or
 

 
-40-

--------------------------------------------------------------------------------

 

(ii)           impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Libor Rate Loans made by
such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Libor Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Borrowers will pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender,
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrowers shall be conclusive absent manifest
error.  The Borrowers shall pay such Lender, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrowers shall not be required to compensate a Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
(e)           Reserves on Libor Rate Loans.  The Borrowers shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Libor Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrowers shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
 
3.05           Compensation for Losses.  Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
 

 
-41-

--------------------------------------------------------------------------------

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)           any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrowers; or
 
(c)           any assignment of a Libor Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrowers
pursuant to Section 11.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each Libor
Rate Loan made by it at the Libor Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Libor Rate Loan was in
fact so funded.
 
3.06           Mitigation Obligations; Replacement of
Lenders.   (a)  Designation of a Different Lending Office.  If any Lender
requests compensation under Section 3.04, or the Borrowers are required to
indemnify a Lender or to pay any Indemnified Taxes or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then, at
the request of the Borrowers, such Lender shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender, as the case may be, to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender, as
the case may be.  The Borrowers hereby agree to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any Indemnified Taxes or
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, the Borrowers may replace such Lender in
accordance with Section 11.13.
 
3.07           Survival.  All of the Borrowers’ obligations under this Article
III shall survive termination of the Aggregate Commitments, repayment of all
other Obligations hereunder, and resignation of the Administrative Agent.
 
ARTICLE IV
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01           Conditions of Initial Credit Extension.  The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:
 

 
-42-

--------------------------------------------------------------------------------

 

(a)           Loan Documents.  The Administrative Agent’s receipt of the
following, each of which shall be telecopies unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and each of the Lenders:
 
(i)           Fully executed counterparts of this Agreement, each of the other
Loan Documents and the Fee Letter each of which shall be satisfactory in form
and substance to the Administrative Agent and the Required Lenders;
 
(ii)           Notes executed by the Borrowers in favor of each Lender
requesting Notes;
 
(iii)           In connection with delivery of the Collateral Documents pursuant
to clause (i) above:
 
(A)           certificates representing the Pledged Stock of the Borrowers (as
defined in the Pledge Agreement) and any other Pledged Collateral (as defined in
the Pledge Agreement), accompanied by undated stock powers executed in blank and
instruments evidencing any pledged debt instruments (including the Intercompany
Note and the European Credit Note) indorsed in blank.  For purposes of clarity,
the Parent will pledge 100% of GTT Americas and 65% of each direct (first tier)
Foreign Subsidiary (as of the Closing Date, GTT EMEA, TiNet and New UK HoldCo),
and GTT Americas will pledge 100% of each of the other Borrowers,
 
(B)           stamped receipt copies of proper financing statements, duly filed
on or before the day of the initial Credit Extension under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement,
 
(C)           copies of all documents for all other actions, recordings and
filings of or with respect to the Security Agreement that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
thereby to be made substantially concurrently with the initial Credit Extension,
 
(D)           evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement has been taken (including filing of UCC-3 termination
statements with respect to existing secured debt of the Loan Parties on or prior
to the Closing Date, and receipt of duly executed payoff letters with respect
thereto, and termination of any deposit account control agreements, landlords’
and bailees’ waiver and consent agreements); and
 
(E)           evidence that all Indebtedness under the European Credit Agreement
has been repaid and all Liens on assets of the Foreign Subsidiaries in
connection therewith have been terminated (or satisfactory payoff letters
evidencing same).
 
(iv)           the Administrative Agent shall have completed its business,
financial, tax (including with respect to the Parent’s repatriation structure
and assumptions) and legal due diligence on the Parent and the TiNet
Acquisition, including a quality of earnings report on TiNet, review and
approval (in Administrative Agent’s discretion) of all cost savings, synergies
and other assumptions in the projections delivered to the Administrative Agent
by the Parent, and
 

 
-43-

--------------------------------------------------------------------------------

 

the results of all such diligence shall be satisfactory in all material respects
to the Administrative Agent.  The Administrative Agent shall have obtained all
necessary internal credit and other approvals to enter into this Agreement.
 
(v)           an intellectual property security agreement, (together with each
other intellectual property security agreement and intellectual property
security agreement supplement delivered pursuant to Section 6.12, in each case
as amended, the “Intellectual Property Security Agreement”), duly executed by
each Loan Party which is the owner of the applicable IP Rights, together with
evidence that all action that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Intellectual Property
Security Agreement (solely with respect to IP Rights registered in the United
States) has been taken, or shall be taken on the Closing Date;
 
(vi)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party, and if such Loan Party is a limited partnership or limited liability
company, of the general partner or managing member, as the case may be, of such
Loan Party, as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party;
 
(vii)           such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Loan Party, and if such Loan Party
is a limited partnership or limited liability company, of the general partner or
managing member, as the case may be, of such Loan Party, is duly organized or
formed, and that each of the Borrowers and their respective Subsidiaries are
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
 
(viii)           an opinion of Kelley Drye & Warren LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as may be reasonably
required by the Administrative Agent and in form and substance reasonably
satisfactory to the Administrative Agent;
 
(ix)           a certificate signed by a Responsible Officer of the Parent
(I) certifying (A) that the conditions specified in Section 4.01(f) and Sections
4.02(a) and (b) have been satisfied, (B) that there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect, (C) that neither the Borrowers nor any Subsidiary has
any Indebtedness for borrowed money or other Indebtedness in an amount greater
than $500,000 other than Indebtedness under this Agreement, the Subordinated
Loan Documents and intercompany loans, and (D) that the Parent has received at
least $8,500,000 as additional proceeds of Subordinated Indebtedness under the
Subordinated Loan Documents, and has at least $25,000,000 aggregate principal
amount of Subordinated Indebtedness outstanding on the Closing Date, accompanied
by certified copies of the Subordinated Loan Documents as in effect on the
Closing Date, all of the foregoing on terms reasonably acceptable to the
Administrative Agent and (II) evidencing that on the Closing Date, after giving
pro forma effect to the TiNet Acquisition and the transactions under the Loan
Documents, (1) the “Consolidated Closing Senior Leverage Ratio” is less than or
equal to 2.6:1.00, (2) the “Consolidated Closing Total
 

 
-44-

--------------------------------------------------------------------------------

 

Leverage Ratio” is less than or equal to 3.6:1.00, and (3) the “Adjusted Closing
Consolidated EBITDA” for the period is at least $25,000,000.  For purposes of
the closing certificate,
 
 
(i)
the “Consolidated Closing Senior Leverage Ratio” shall be calculated in
accordance with the definition of Consolidated Senior Leverage Rates, using an
amount equal to the Q1 2013 Pro Forma Consolidated EBITDA multiplied by 4 as the
denominator;

 
(ii)
the “Consolidated Closing Total Leverage Ratio” shall be calculated in
accordance with the definition of Consolidated Total Leverage Ratio, using an
amount equal to the Q1 2013 Pro Forma Consolidated EBITDA multiplied by 4 as the
denominator; and

 
(iii)
the “Adjusted Closing Consolidated EBITDA” shall be calculated by multiplying
the Q1 2013 Pro Forma Consolidated EBITDA by 4;



(x)           a certificate attesting to the Solvency of the Loan Parties taken
as a whole, after giving pro forma effect to the TiNet Acquisition and the other
transactions on the Closing Date, from a Responsible Officer of the Parent, and
 
(xi)           evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral.
 
(b)           Fees.  All fees required to be paid to the Administrative Agent on
or before the Closing Date, including those set forth in the Fee Letter, shall
have been paid.
 
(c)           Expenses.  The Borrowers shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent).
 
(d)           Reserved.
 
(e)           Other Documents.  Each of the TiNet Acquisition Documents shall
have been duly executed and delivered by the respective parties thereto and
shall be in full force and effect.  The Administrative Agent shall have received
a fully-executed copy of each such document, in each case to be in form and
substance reasonably satisfactory to the Administrative Agent.
 
(f)           TiNet Acquisition.  The TiNet Acquisition shall be completed prior
to or concurrently with the initial Credit Extension, pursuant to the
Inteliquent Acquisition Documents.
 
(g)           Borrowing Notice.  The Administrative Agent shall have received a
Borrowing Notice from the Lead Borrower with respect to the Loans to be made on
the Closing Date.
 
(h)           Reserved.
 

 
-45-

--------------------------------------------------------------------------------

 

(i)           Consents.  The Administrative Agent shall have received evidence
that all boards of directors, governmental shareholder and material third party
consents and approvals necessary in connection with the entering into of the
TiNet Acquisition and this Agreement have been obtained.
 
(j)           Financial Statements.  The Administrative Agent and the Lenders
shall have received copies of the financial statements referred to in Section
5.05, each in form and substance satisfactory to each of them.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
4.02           Conditions to all Credit Extensions.  The obligation of each
Lender to honor any Committed Loan Notice (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Libor Rate Loans) is subject to the following conditions precedent:
 
(a)           The representations and warranties of the Borrowers and each other
Loan Party contained in Article V or in any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.
 
(b)           No Default shall be continuing, or would result from such proposed
Credit Extension or from the application of the proceeds thereof.
 
(c)           The Administrative Agent shall have received a Committed Loan
Notice from the Lead Borrower in accordance with the requirements hereof.
 
Each Committed Loan Notice (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Libor Rate Loans)
submitted by the Lead Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
The Borrowers represent and warrant to the Administrative Agent and the Lenders
that:
 
5.01           Existence, Qualification and Power.  Each Borrower and each
Subsidiary of a Borrower (a) is duly organized or formed, validly existing and,
as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) in the case of a
Loan Party, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation
 

 
-46-

--------------------------------------------------------------------------------

 

of properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect.
 
5.02           Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than in
connection with the Loan Documents) under, or require any payment to be made
under any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject, in each case,
where such conflict would reasonably be expected to have a Material Adverse
Effect; or (c) violate any Law where such violation would reasonably be expected
to have a Material Adverse Effect.
 
5.03           Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, and
(b) the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents.
 
5.04           Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms except as enforcement thereof may
be limited by applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium or similar laws affecting the enforcement of creditor’s
rights, generally and by general principles of equity (regardless of whether
enforcement is considered in a proceeding in law or equity).
 
5.05           Financial Statements; No Material Adverse Effect.
 
(a)           Audited Financial Statements.  The Audited Financial Statements
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein and except
as disclosed on Schedule 5.05(a), with respect to the Loan Parties; (ii) fairly
present the financial condition of the Parent and those Persons which were its
Subsidiaries as of the date of such Audited Financial Statements as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of such Persons as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness all in accordance with GAAP.
 
(b)           Quarterly Financial Statements.  The unaudited consolidated
balance sheet of the Parent and its Subsidiaries dated March 31, 2013, and the
related consolidated of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date fairly present the financial
condition of such Persons as of the date thereof and their results of operations
for the period covered thereby, subject to the absence of footnotes and to
normal year-end or period audit or review adjustments.
 
(c)           Material Adverse Effect.  From the date of the Audited Financial
Statements to the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.
 

 
-47-

--------------------------------------------------------------------------------

 

(d)           Pro Forma Financials.  The individual balance sheets of the Parent
and its Subsidiaries as at March 31, 2013, and the income statements of the
Borrowers and their respective Subsidiaries for the three (3) months then ended,
certified by the chief financial officer or treasurer of the Parent, copies of
which have been furnished to each Lender, fairly present the consolidated pro
forma financial condition of the Borrowers and their respective Subsidiaries as
at such date and the consolidated pro forma results of operations of the
Borrowers and their respective Subsidiaries, after giving effect to the TiNet
Acquisition and the transactions under the Loan Documents to occur on the
Closing Date, for the period ended on such date.
 
(e)           Forecasted Financials.  The consolidated forecasted balance sheet,
statements of income and cash flows of the Parent and its Subsidiaries delivered
pursuant to Section 4.01 (giving pro forma effect to the TiNet Acquisition and
the other transactions taking place on the Closing Date) or Section 6.01(d) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time made in light of the
conditions existing at the time such forecasts were created, and represented, at
the time such forecasts were created, the Borrowers’ reasonable estimate of its
future financial condition and performance and are not a guaranty of future
performance.
 
5.06           Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrowers after due investigation,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority (including, without limitation, the SEC), against the
Borrowers and any of their respective Subsidiaries or against any of their
properties or revenues that (a) purport to enjoin or pertain to this Agreement
or any other Loan Document or (b) either individually or in the aggregate, if
determined adversely, would reasonably be expected to have a Material Adverse
Effect.
 
5.07           No Liens on Assets of Foreign Subsidiaries.  All Indebtedness
under the European Credit Agreement has been repaid, the European Credit
Agreement is terminated and all Liens on any assets of the Borrower or any
Subsidiary have been discharged.
 
5.08           Ownership of Property; Liens; Investments.  (a)  The Borrowers
and each of their respective Subsidiaries have good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
in the ordinary conduct of its business, except for such defects in title as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(b)           Schedule 5.08(b) sets forth, as of the Closing Date, a complete
and accurate list of all Liens other than Permitted Liens on the property or
assets of the Borrowers and each of their respective Subsidiaries, showing as of
the date hereof the lienholder thereof and a description of the Collateral of
such Loan Party or such Subsidiary subject thereto.  The property of each Loan
Party and each of its Subsidiaries is subject to no Liens, other than Liens set
forth on Schedule 5.08(b), with respect to the Loan Parties indicated thereon,
and as otherwise permitted by Section 7.01.
 
(c)           Schedule 5.08(c) sets forth, as of the Closing Date, a complete
and accurate list of all real property owned by the Borrowers and each of their
respective Subsidiaries, showing the street address or other relevant
jurisdiction, state and record owner.  The Borrowers and each of their
respective Subsidiaries have good, marketable and insurable fee simple title to
the real property owned by such Loan Party or such Subsidiary, free and clear of
all Liens, other than Liens created or permitted by the Loan Documents.
 
(d)           (i)           Schedule 5.08(d)(i) sets forth, as of the Closing
Date, a complete and accurate list of all leases of real property under which
the Borrowers or any of their respective Subsidiaries is the
 

 
-48-

--------------------------------------------------------------------------------

 

lessee, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor and lessee.
 
(ii)           Schedule 5.08(d)(ii) sets forth, as of the Closing Date, a
complete and accurate list of all leases of real property under which the
Borrowers or any of their respective Subsidiaries is the lessor, showing as of
the date hereof the street address, county or other relevant jurisdiction,
state, lessor, lessee and expiration date.
 
(e)           Schedule 5.08(e) sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the date
hereof, other than Acquisitions and Investments held by one Loan Party in
another Loan Party, showing as of the date hereof the amount, obligor or issuer
and maturity, if any, thereof.
 
5.09           Environmental Compliance.  The Borrowers and their respective
Subsidiaries conduct in the ordinary course of business such review as is
reasonable in light of the nature of their respective assets and operations of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Borrowers have reasonably concluded that such Environmental Laws and claims
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
5.10           Insurance.  The properties of the Borrowers and their respective
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrowers, in such amounts after giving effect
to any self-insurance compatible with the foregoing standards, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrowers and the applicable Subsidiary operates.
 
5.11           Taxes.  The Borrowers and their respective Subsidiaries have
filed all federal and state income and all other material tax returns and
reports required to be filed, and have paid all federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP.  There is no known proposed tax assessment against the Borrowers or
any Subsidiary that would, if made, have a Material Adverse Effect.
 
5.12           ERISA Compliance.  (a)  Except as would not reasonably be
expected to result in a Material Adverse Effect: (i) each Plan is in compliance
in all material respects with the applicable provisions of ERISA, the Code and
other Federal or state Laws; (ii) if applicable, each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS or is entitled to rely on a favorable opinion letter or an
application for such a letter is currently being processed by the IRS with
respect thereto; (iii) if applicable, to the best knowledge of the Borrowers,
nothing has occurred which would prevent, or cause the loss of, the tax
qualification of any Plan; (iv) the Borrowers and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code; and
(v) no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.
 
(b)           There are no pending or, to the best knowledge of the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or
 

 
-49-

--------------------------------------------------------------------------------

 

violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.
 
(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
the Borrowers nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither the Borrowers nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither the Borrowers nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.
 
5.13           Subsidiaries; Equity Interests; Loan Parties.  As of the Closing
Date, the Borrowers have no Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents.  The Borrowers have no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13.
 
5.14           Margin Regulations; Investment Company Act.  (a)  The Borrowers
are not engaged and will not engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.
 
(b)           None of the Borrowers, any Person Controlling any of the
Borrowers, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.
 
5.15           Disclosure.  The Borrowers have disclosed to the Administrative
Agent and the Lenders all matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse
Effect.  No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact (known to the Borrowers, in the case of any document not furnished
by it) necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Borrowers represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time such projections were made.
 
5.16           Compliance with Laws.  Each Loan Party and each Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
 
5.17           Solvency.  After giving effect to the TiNet Acquisition and the
other transactions on the Closing Date, the Borrowers and the Subsidiaries,
taken as a whole, are Solvent.
 

 
-50-

--------------------------------------------------------------------------------

 

5.18           [Reserved]
 
5.19           Intellectual Property; Licenses, Etc.  The Borrowers and their
respective Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
material conflict with the rights of any other Person.  To the knowledge of the
Borrowers, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrowers or any Subsidiary materially infringes upon any
rights held by any other Person.  No claim or litigation regarding any of the
foregoing is pending or, to the knowledge of the Borrowers, threatened, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (excluding any
contingent indemnity and reimbursement obligations which survive termination of
the Loan Documents and in respect of which no claim has been made), the
Borrowers shall, and shall cause each Subsidiary to:
 
6.01           Financial Statements.   Deliver to the Administrative Agent for
the benefit of the Lenders, in form consistent with past practice or otherwise
satisfactory to the Administrative Agent and the Required Lenders:
 
(a)           as soon as available, but in any event within 120 days after the
end of each fiscal year of the Borrowers, consolidated and consolidating balance
sheets of the Parent and its Subsidiaries as at the end of such fiscal year, and
the related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated and
consolidating statements to be audited and accompanied by a report and opinion
of an independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;
 
(b)           as soon as available, but in any event within 60 days after the
end of each of the first three fiscal quarters of the Borrower through the
fiscal quarter ended September 30, 2013 and within 30 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrowers
thereafter, consolidated and consolidating balance sheets of the Parent and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
and consolidating statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal quarter and for the portion of the
Parent’s fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated and consolidating statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Parent as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Parent and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and
 

 
-51-

--------------------------------------------------------------------------------

 

(c)           as soon as available, but in any event no later than the later to
occur of (i) 30 days after the same shall have been approved by the Parent’s
board, or (ii) 60 days after the end of each fiscal year of the Borrower, an
annual business plan and budget (broken out monthly) of the Borrowers and their
respective Subsidiaries for such fiscal year.
 
6.02           Certificates; Other Information.  Deliver to the Administrative
Agent for the benefit of the Lenders, in form satisfactory to the Administrative
Agent and the Required Lenders and with such supporting detail as the
Administrative Agent may reasonably request:
 
(a)           concurrently with the delivery of the Compliance Certificate
referred to in Section 6.02(b) required to be delivered with the financial
statements referred to in Section 6.01(a), a certificate (which may be included
in such Compliance Certificate) including a calculation of Excess Cash Flow for
such fiscal year.
 
(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrowers and, in the case of all
financial statements, business plans and budgets delivered pursuant to
Section 6.01, management’s discussion and analysis thereof in such detail as may
reasonably be requested by the Administrative Agent;
 
(c)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them;
 
(d)           promptly after the same are available, and in any event within
five (5) Business Days, copies of each annual report, proxy or financial
statement or other report or communication (other than tax returns) sent to the
members of the Borrowers, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrowers may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;
 
(e)           promptly after the furnishing thereof, copies of any financial
statement or report furnished to any holder of debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;
 
(f)           if requested by the Administrative Agent, a report summarizing the
insurance coverage (specifying type, amount and carrier) in effect for each Loan
Party and its Subsidiaries and containing such additional insurance information
as the Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;
 
(g)           promptly, and in any event within five (5) Business days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning (i) any investigation or
possible investigation or (ii) other inquiry (other than any routine inquiry in
the ordinary course of business) by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
 

 
-52-

--------------------------------------------------------------------------------

 

(h)           promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request; and
 
(i)           promptly, written notice of (i) any material change in the
composition of the Intellectual Property, (ii) the registration of any Copyright
(including any subsequent ownership right of Borrower in or to any Copyright),
Patent or Trademark not previously disclosed to Agent, (iii) Borrower’s
knowledge of an event that materially adversely affects the value of the
Intellectual Property, (iv) any pending or threatened (in writing) labor
dispute, strike or walkout, or the expiration of any labor contract if any would
have a Material Adverse Effect; (v) any default under or termination of a
material contract which could reasonably be expected to have a Material Adverse
Effect; (vi) Borrower’s knowledge of the existence of any Default or Event of
Default; (vii) Borrower’s knowledge of any violation of any applicable law which
could reasonably be expected to have a Material Adverse Effect; (viii) the
discharge of or any withdrawal or resignation by Borrowers’ independent
accountants; or (ix) Borrower’s knowledge of the occurrence of any “defaults” or
“events of default” under any Subordinated Loan Documents.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrowers post such documents, or provides a link thereto on the Borrowers’
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrowers’ behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that:  (i) the Borrowers shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrowers shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrowers shall be required upon request of the Administrative
Agent to provide paper copies of the Compliance Certificates required by Section
6.02(b) to the Administrative Agent.  Except for such Compliance Certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrowers with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 
6.03           Notices.  Promptly, but in any event within two (2) Business Days
(unless otherwise specified below), notify the Administrative Agent for the
benefit of the Lenders:
 
(a)           of the occurrence of any Default;
 
(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;
 
(c)           of the occurrence of any ERISA Event which could reasonably be
expected to result in a liability to the Borrowers or any ERISA Affiliate in
excess of the Threshold Amount;
 
(d)           of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary (other than an
Immaterial Subsidiary) thereof;
 

 
-53-

--------------------------------------------------------------------------------

 

(e)           of the (i) occurrence of any Disposition of property or assets for
which the Borrowers are required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), (ii) occurrence of any sale of capital stock or other
Equity Interests for which the Borrowers are required to make a mandatory
prepayment pursuant to Section 2.05(b)(iii), and (iii) incurrence or issuance of
any Indebtedness for which the Borrowers are required to make a mandatory
prepayment pursuant to Section 2.05(b)(iv) and such notice shall be required to
be delivered within thirty (30) Business Days of the occurrence of such event;
and
 
(f)           the receipt of any material notice under any TiNet Acquisition
Document (or the operative documents executed in connection with any other
Permitted Acquisition) alleging any default by, or demanding indemnification or
other payment of any kind or nature from any Loan Party, including any payments
expressly contemplated by such TiNet Acquisition Document (or equivalent
documents in connection with any other Permitted Acquisition) and such notice
shall be required to be delivered within thirty (30) Business Days of the
occurrence of such event.
 
Each notice pursuant to Section 6.03 (other than Section 6.03(e) or (f)) shall
be accompanied by a statement of a Responsible Officer of the Borrowers setting
forth details of the occurrence referred to therein and stating what action the
Borrowers have taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
 
6.04           Payment of Obligations.  Pay and discharge as the same shall
become due and payable, all material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings and adequate
reserves in accordance with GAAP are being maintained by the Borrowers or such
Subsidiary or the failure to make such payment would not reasonably be expected
to have a Material Adverse Effect.
 
6.05           Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
 
6.06           Maintenance of Properties.  (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear and
casualty excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.
 
6.07           Maintenance of Insurance.  (a) Maintenance of
Insurance.  Maintain with financially sound and reputable insurance companies
not Affiliates of the Borrowers, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons.
 
(b)           Interests.  Cause the Administrative Agent to be named as lenders’
loss payable, loss payee or mortgagee, as its interest may appear, and/or
additional insured with respect of any such
 

 
-54-

--------------------------------------------------------------------------------

 

insurance providing liability coverage or coverage in respect of any Collateral,
and use reasonable efforts to cause each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent no later than 60 days after
the Closing Date (or such later date as the Administrative Agent may agree) that
it will give the Administrative Agent thirty (30) days prior written notice
before any such policy or policies shall be altered or cancelled (or ten (10)
days prior notice in the case of cancellation due to the nonpayment of
premiums).  Annually, upon expiration of current insurance coverage, the Loan
Parties shall provide, or cause to be provided, to the Administrative Agent
(i) certified copies of such insurance policies, (ii) evidence of such insurance
policies (including, without limitation and as applicable, ACORD Form 28
certificates (or similar form of insurance certificate), and ACORD Form 25
certificates (or similar form of insurance certificate)), (iii) declaration
pages for each insurance policy and (iv) lender’s loss payable endorsement if
the Administrative Agent for the benefit of the Secured Parties is not on the
declarations page for such policy.
 
6.08           Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, applicable to it, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being properly contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.  The Borrowers and
each of their respective Subsidiaries shall at all times maintain all licenses,
permits, and other authorizations necessary to operate the Borrowers’ Business
except in connection with any Dispositions expressly permitted hereunder or
except where the failure to so maintain such license, permit or authorization
would not reasonably be expected to have a Material Adverse Effect.
 
6.09           Books and Records.  (a) Maintain proper books of record and
account, in which full, true and complete entries shall be made of all financial
transactions and matters involving the assets and business of the Borrowers or
such Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrowers or such
Subsidiary, as the case may be.
 
6.10           Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrowers and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrowers; provided, however, that so long as
no Default or Event of Default has occurred and is continuing (a) no more than
one such inspection or visit shall occur per calendar year and (b) the Borrowers
will be required to pay for the reasonable and documented out-of-pocket costs
and expenses of one such inspection in any calendar year and further provided
however, that when an Event of Default exists and is continuing the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and without advance notice.
 
6.11           Use of Proceeds.  Use the proceeds of the Credit Extensions
(i) to fund the TiNet Acquisition, (ii) to pay fees and expenses incurred in
connection with this Agreement and the TiNet Acquisition; (iii) for Permitted
Acquisitions; and (iv) for working capital and for general corporate purposes
not in contravention of any Law or of any Loan Document.
 
6.12           Covenant to Guarantee Obligations and Give Security.  (a) Notify
the Administrative Agent at the time that any Person becomes a Subsidiary (other
than an Excluded Subsidiary) and
 

 
-55-

--------------------------------------------------------------------------------

 

promptly thereafter (and in any event within 30 days), cause each such Person
that is a Subsidiary (other than an Excluded Subsidiary) to (i) become a
Guarantor (or, if required by the Administrative Agent, a Borrower) by executing
and delivering to the Administrative Agent a counterpart of the Guaranty (or
such other document as the Administrative Agent shall deem appropriate for such
purpose) pursuant to which such Person shall unconditionally guarantee the
Obligations or become a Borrower hereunder (ii) grant to the Administrative
Agent a Lien upon any and all assets and rights and interests in or to property
of such Person, whether real or personal, tangible or intangible by executing
such documents as the Administrative Agent shall deem appropriate for such
purpose in accordance with the Collateral Documents and (iii) the parent of any
such new Subsidiary shall pledge and deliver to the Administrative Agent
documents of the types referred to in clauses (iii) of Section 4.01(a) and
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clauses (i) and (ii) of this Section 6.12(a)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.
 
(b)           Notify the Administrative Agent at the time that any Person
acquires an Equity Interest in the Borrowers (other than the Lead Borrower) and
promptly thereafter (and in any event within 30 days), cause such Person to
(i) execute and deliver to the Administrative Agent a counterpart of the Pledge
Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose and (iii) deliver to the Administrative Agent
documents of the types referred to in clause (iii) of Section 4.01(a) and
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clauses (i) and (ii) of this Section 6.12(b)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.
 
(c)           Notwithstanding anything herein to the contrary, no Loan Party
shall be required to pledge more than 65% of the Equity Interests of any Foreign
Subsidiary.
 
(d)           At any time upon request of the Administrative Agent, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties, Security Agreement Supplements, any intellectual
property security agreements or supplements thereto and other security and
pledge agreements.  Notwithstanding anything to the contrary herein, neither the
Borrowers nor any of their respective Subsidiaries shall be required to file any
documents or take any other actions to record or perfect the Lien of the
Administrative Agent in any IP Rights outside the United States.
 
6.13           Compliance with Environmental Laws.  Comply, and cause all
lessees and other Persons operating or occupying its properties to comply, in
all material respects, with all applicable Environmental Laws and Environmental
Permits except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect; obtain and renew all Environmental Permits
necessary for its operations and properties except where the failure to so
obtain and/or renew such Environmental Permits could not reasonably be expected
to have a Material Adverse Effect; and, to the extent required by applicable
Law, conduct any sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Borrowers nor any of
their respective Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP
or where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
 

 
-56-

--------------------------------------------------------------------------------

 

6.14           Deposit Accounts.
 
(a)           Within 60 days after the Closing Date, except as otherwise
permitted by Section 6.14(b), the Borrowers and their respective Subsidiaries
shall maintain all of their treasury, primary depository and cash management
arrangements with Webster Bank (provided, with respect to treasury and cash
management arrangements, that Webster can provide services substantially similar
to those currently provided to the Borrowers), excluding (i) local accounts
holding in the aggregate, for all of such accounts at any time, not more than
$500,000, and (ii) payroll, escrow and trust accounts.  Accounts referred to in
the  immediately preceding clauses (i) and (ii) will not be subject to any
deposit account control agreements.
 
(b)           GTT EMEA shall be permitted to (A) maintain its existing deposit
account with (i) Commerzbank (the “Commerzbank Accounts”), provided that the
aggregate maximum balance of such Commerzbank Accounts does not exceed One
Million Dollars ($1,000,000) at any time, or (ii) such other commercially
reasonable banks, including RBS, Ulster and Westminster, provided that the
aggregate maximum balance of such bank accounts does not exceed Two Million
Dollars ($2,000,000); (B) TiNet and its Foreign Subsidiaries shall be permitted
to maintain their existing deposit accounts of the date hereof, provided that
the aggregate maximum balance of such accounts does not exceed Seven Million
Dollars ($7,000,000) at any time; (C) no later than one hundred (100) days after
the Closing Date (or such later date as Administrative Agent shall determine, in
its sole but reasonable discretion), all accounts held by NT Network and its
Domestic Subsidiaries, if any, maintained at financial institutions other than
Lender or Lender’s Affiliates shall have been (i) closed, with all proceeds in
such transferred to a Collateral Account at Lender or one of Lender’s
Affiliates; or (ii) subject to an account control agreement in favor of
Administrative Agent in accordance with the Intercreditor Agreement, in form and
substance acceptable to Administrative Agent, in its reasonable discretion.
 
6.15           Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder (limited, with respect to IP Rights, to
those registered in the United States) and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
 
6.16           Reserved.
 
6.17           Reserved.
 

 
-57-

--------------------------------------------------------------------------------

 

ARTICLE VII
 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (excluding any
contingent indemnity and reimbursement obligations which survive termination of
the Loan Documents and in respect of which no claim has been made), the Parent
and the Borrowers shall not, nor shall the Borrowers permit any of their
respective Subsidiaries to, directly or indirectly:
 
7.01           Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, or assign any accounts or other right to receive income, including,
without limitation, in any Excluded Collateral (as such term is defined in the
Security Agreement), other than the following (collectively, “Permitted Liens”):
 
(a)           Liens pursuant to any Loan Document;
 
(b)           Liens existing on the date hereof and listed on Schedule 5.08(b)
and any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.02(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(b);
 
(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;
 
(d)           landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted;
 
(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation;
 
(f)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
 
(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
 
(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h) or securing appeal or other surety
bonds related to such judgments;
 
(i)           Liens securing Indebtedness permitted under Section 7.02(c),
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of the acquisition;
 

 
-58-

--------------------------------------------------------------------------------

 

(j)           Liens securing the Subordinated Indebtedness or Indebtedness
permitted under Section 7.02(d);
 
(k)           any interest or title of a lessor or sublessor under any lease of
real estate that is not prohibited by any Loan Document;
 
(l)           Liens solely on any cash earnest money deposits made by the Parent
or Borrowers and any of their respective Subsidiaries in connection with any
letter of intent or purchase agreement that is not prohibited by any Loan
Document, provided, that, (i) the aggregate amount of any such deposits shall
not at any time exceed $250,000 and (ii) any such deposits shall be made solely
in connection with Permitted Acquisitions;
 
(m)           purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
 
(n)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(o)           any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property;
 
(p)           Liens consisting of non-exclusive licenses of IP Rights in the
ordinary course of business and substantially consistent with past practice;
 
(q)           Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.03;
 
(r)           normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;
 
(s)           Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection;
 
(t)           Liens on insurance premium refunds and insurance proceeds granted
in favor of insurance companies (or their financing affiliates) in connection
with the financing of insurance premiums;
 
(u)           Liens consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05 solely to the extent such Disposition
would have been permitted on the date of the creation of such Lien; and
 
(v)           Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Subsidiary, and any modification, replacements or renewals thereof; provided
that (i) such Lien was not created in contemplation of such acquisition,
(ii) such Lien does not extend to or cover any other property (other than the
proceeds or products thereof) and (iii) any Indebtedness secured thereby is
permitted under Section 7.02.
 
7.02           Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)           Indebtedness under the Loan Documents;
 

 
-59-

--------------------------------------------------------------------------------

 

(b)           Indebtedness outstanding on the date hereof and listed on
Schedule 7.02 (including Indebtedness evidenced by the Intercompany Note and the
European Credit Note), and any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder plus any accrued
but unpaid interest thereon and the direct or any contingent obligor with
respect thereto is not changed, as a result of or in connection with such
refinancing, refunding, renewal or extension;
 
(c)           Indebtedness in respect of capitalized leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that, the
aggregate amount of all such Indebtedness at any one time outstanding hereunder
shall not exceed $500,000;
 
(d)           the Subordinated Indebtedness in an aggregate principal amount not
to exceed $28,000,000;
 
(e)           Guarantees by the Parent or Borrowers of Indebtedness of any Loan
Party and by any Loan Party of Indebtedness of the Borrowers or any other
Guarantor, provided that such Indebtedness is otherwise permitted by this
Section 7.02;
 
(f)           other unsecured Indebtedness of the Parent and the Borrowers and
the Borrowers’ Subsidiaries, in an aggregate principal amount, when added to the
Indebtedness incurred under subsection (c) above shall not exceed $500,000 at
any time outstanding;
 
(g)           obligations (contingent or otherwise) of the Parent or the
Borrowers or any Subsidiary existing or arising under any Swap Contract,
provided that such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;”
 
(h)           intercompany Indebtedness amongst Loan Parties and their
Subsidiaries provided, that the Parent and the other Borrowers shall not make
intercompany loans or advances to any Foreign Subsidiary (other than Foreign
Subsidiaries acquired in the TiNet Acquisition) after the Closing Date in an
aggregate principal amount of more $1,000,000 at any one time outstanding and
intercompany loans or advances to Foreign Subsidiaries acquired in the TiNet
Acquisition in such maximum amount at any one time outstanding as may be agreed
to by the Administrative Agent in writing in its reasonable discretion;
 
(i)           (A) unsecured Indebtedness assumed upon consummation of a
Permitted Acquisition, provided that such Indebtedness would otherwise be
permitted under this Section 5.7, and was not incurred in connection with, or in
anticipation or contemplation of, such Permitted Acquisition and (B) unsecured
Indebtedness to sellers in respect of the purchase price for a Permitted
Acquisition, which Indebtedness shall be subordinated to the Obligations on
terms reasonably acceptable to the Administrative Agent (“Permitted Seller
Debt”); in an aggregate principal amount for subclauses (A) and (B) not to
exceed $500,000 outstanding at any time;
 
(j)           Indebtedness incurred in favor of insurance companies (or their
financing affiliates) in connection with the financing of insurance premiums;
 

 
-60-

--------------------------------------------------------------------------------

 

(k)           Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with deposit accounts to the extent incurred in the
ordinary course of business;
 
(l)           Indebtedness consisting of promissory notes issued by any Loan
Party to former, future or current officers, directors, consultants or employees
of the Parent or Borrowers and any of their respective Subsidiaries or their
respective estates to finance the purchase or redemption of Equity Interests of
the Borrowers to the extent the applicable Restricted Payment is permitted by
Section 7.06;
 
(m)           Indebtedness consisting of earnouts, indemnification, adjustment
of purchase price, working capital adjustments or similar adjustments incurred
in connection with a Permitted Acquisition or a Disposition permitted under
Section 7.05;
 
(n)           obligations in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guaranties and obligations of a
like nature incurred in the ordinary course of business or obligations in
respect of letters of credit related thereto;
 
(o)           reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including in respect of bids, trade
contracts, governmental contracts and leases (other than for the repayment of
Indebtedness), statutory obligations, workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to reimbursement
type obligations regarding workers compensation claims; and
 
(p)           non-cash accruals of interest, accretion or amortization of
original issue discount and/or pay-in-kind interest with respect to Indebtedness
permitted under this Section 7.02.
 
7.03           Investments.  Make or hold any Investments, except:
 
(a)           Investments held by the Parent or the Borrowers and the Borrowers’
Subsidiaries in the form of cash or Cash Equivalents (whether or not evidenced
by an intercompany note);
 
(b)           advances to officers, directors and employees of the Parent,
Borrowers and Subsidiaries in an aggregate amount not to exceed $100,000 at any
time outstanding for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(c)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(d)           Guarantees permitted by Section 7.02;
 
(e)           Investments in wholly-owned Subsidiaries engaged in substantially
similar material lines of business as the Borrowers’ or engaged in business
substantially related or incidental thereto;
 
(f)           Investments existing on the date hereof and set forth on Schedule
5.08(e); and any modifications, renewals or extensions thereof (in each case
other than any increase in the amount thereof);
 
(g)           any Permitted Acquisition and any deposits, loans and advances in
connection with any Permitted Acquisition, provided that any such loan or
advance shall be in lieu of a deposit, shall be on a short-term basis pending
the closing of such permitted acquisition and, if such loan or advance is
secured, the applicable Loan Party’s security interest shall be assigned to the
Administrative Agent;
 

 
-61-

--------------------------------------------------------------------------------

 

(h)           Investments constituting deposits made in connection with the
purchase of goods or services in the ordinary course of business;
 
(i)           Investments in respect of Swap Contracts, provided that such
transaction is entered into for risk management purposes and not for speculative
purposes;
 
(j)           other Investments that do not, at any time exceed $250,000 in the
aggregate;
 
(k)           Investments in or to the Borrowers or any other Loan Party;
 
(l)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss,
including  promissory notes and other non-cash consideration, in each case
received in connection with Dispositions permitted by Section 7.05; provided
that the applicable Loan Party complies with the requirements of the Security
Agreement with respect to any such promissory notes or other instruments;
 
(m)           Investments in the ordinary course of business consisting of
Article 3 endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices; and
 
(n)           advances of payroll payments to employees in the ordinary course
of business; and
 
(o)           Investments made in Subsidiaries to the extent permitted pursuant
to Section 7.02(h) hereof.
 
7.04           Fundamental Changes.  Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Event of Default exists or would result therefrom:
 
(a)           any Subsidiary may merge with (i) the Borrowers, provided that the
Borrowers shall be the continuing or surviving Person or (ii) any one or more
other wholly-owned Subsidiaries, provided that when any Guarantor is merging
with another wholly-owned Subsidiary, the continuing Person shall be a
Guarantor;
 
(b)           any Subsidiary may sell, transfer, lease or otherwise dispose of
all or substantially all of its assets to the Borrowers or to any Guarantor;
 
(c)           the Borrowers or any Subsidiary may sell, transfer, lease or
otherwise dispose of its assets in a transaction that is not permitted by
subsection (c) of this Section 7.04, provided that such sale, transfer, lease or
other disposition is permitted by Section 7.05;
 
(d)           any Subsidiary may dissolve, liquidate or wind-up its affairs so
long as if such Subsidiary is a Guarantor, the assets of such Subsidiary are
contributed or assumed by a Loan Party.
 
7.05           Dispositions.  Make any Disposition or enter into any agreement
to make any Disposition, except:
 

 
-62-

--------------------------------------------------------------------------------

 

(a)           Dispositions or the abandonment of obsolete, worn out or surplus
property no longer material to Borrowers’ Business, whether now owned or
hereafter acquired, in the ordinary course of business;
 
(b)           Dispositions of inventory in the ordinary course of business;
 
(c)           Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(d)           Dispositions of property by any Borrower to another Borrower or by
any Subsidiary to the Borrowers or to a wholly-owned Subsidiary; provided that
if the transferor of such property is a Guarantor, the transferee thereof must
either be the Borrowers or a Guarantor;
 
(e)           licenses of IP Rights in the ordinary course of business and
substantially consistent with past practice;
 
(f)           Disposition of Cash Equivalents in the ordinary course of
business;
 
(g)           Disposition of leased real estate in the ordinary course of
business;
 
(h)           the Disposition of accounts receivable in connection with the
collection or compromise thereof;
 
(i)           any forgiveness, writeoff or writedown of any intercompany
obligations owed by a Loan Party;
 
(j)           any Dispositions of assets acquired in connection with any
Permitted Acquisition for fair market value, where the fair market value thereof
is not in excess of an aggregate amount of $500,000 in any calendar year
provided that the Net Cash Proceeds thereof are used in accordance with
Section 2.05(b);
 
(k)           (i) any dispositions resulting from a loss of, damage to or
destruction of, or any condemnation or other taking for public use of, any
property of the Borrowers or any Subsidiary; (ii) Permitted Liens, Investments
permitted under Section 7.03 and Restricted Payments permitted under Section
7.06;
 
(l)           so long as no Default or Event of Default has occurred and is
continuing, other Dispositions of property for fair market value, where the fair
market value thereof is not in excess of an aggregate amount of $500,000 in any
calendar year provided that the Net Cash Proceeds thereof are used in accordance
with Section 2.05(b); and
 
(m)           Dispositions permitted by Section 7.04.
 
7.06           Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:
 
(a)           each Subsidiary may make Restricted Payments to any Loan Party and
any Loan Party may make Restricted Payments to any Borrower;
 

 
-63-

--------------------------------------------------------------------------------

 

(b)           the Parent, Borrowers and each Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person so long as no Change in Control
will result therefrom;
 
(c)           except to the extent the Net Cash Proceeds thereof are required to
be applied to the prepayment of the Loans pursuant to Section 2.05(b)(iii), the
Parent, Borrowers and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests; or
 
(d)           unless prohibited pursuant to the terms of the Intercreditor
Agreement, the Borrowers may make scheduled payments in respect of the
Subordinated Indebtedness.
 
7.07           Change in Nature of Business.  Engage in any material line of
business other than the Borrowers’ Business.
 
7.08           Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrowers, whether or not in the ordinary course
of business, other than (a) on fair and reasonable terms substantially as
favorable to the Parent, Borrowers or such Subsidiary as would be obtainable by
the Borrowers or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, (b) among Loan Parties and
their subsidiaries; (c) transactions expressly permitted by Section 7.02,
Section 7.03, Section 7.04, Section 7.05 or Section 7.06; (d) reasonable
compensation, indemnification and reimbursement of expenses of officers,
directors and consultants; (e) issuances of Equity Interests; (f) stock option
and other compensation plans and benefit programs or arrangements of the Parent,
Borrowers and their respective Subsidiaries entered into in the ordinary course
of business; and (g) employment and severance arrangements between the Parent,
Borrowers and their respective Subsidiaries and their respective officers as
determined in good faith by the board of directors or senior management of the
relevant Person.
 
7.09           Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments to
the Borrowers or any Guarantor or to otherwise transfer property to or invest in
the Borrowers or any Guarantor, except for any agreement in effect (A) on the
date hereof and set forth on Schedule 7.09 or (B) at the time any Subsidiary
becomes a Subsidiary of the Borrowers, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Borrowers, (ii) of any Subsidiary to Guarantee the Indebtedness of the Borrowers
or (iii) of the Borrowers or any Subsidiary to create, incur, assume or suffer
to exist Liens (other than Permitted Liens) on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provide in favor of any holder of Indebtedness permitted under
Section 7.02 solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.
 
7.10           Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.
 

 
-64-

--------------------------------------------------------------------------------

 

7.11           Financial Covenants.
 
 
(a)           Consolidated Senior Leverage Ratio.  Permit the Consolidated
Senior Leverage Ratio (calculated in accordance with Section 7.11(d)) as of the
end of any fiscal quarter during any Measurement Period of the Parent to be
greater than the ratio set forth below opposite such period:
 
Four (4) Fiscal Quarters Ending
Maximum Consolidated Senior Leverage Ratio
Closing Date through September 30, 2013
 
3.00 : 1.00
December 31, 2013
 
2.75 : 1.00
January 1, 2014 through June 30, 2014
 
2.50 : 1.00
July 1, 2014 through March 31, 2015
 
2.25 : 1.00
June 30, 2015 through September 30, 2015
 
2.00 : 1.00
December 31, 2015 and all fiscal quarters thereafter
 
1.75 : 1.00

 
(b)           Consolidated Total Leverage Ratio.  Permit the Consolidated Total
Leverage Ratio (calculated in accordance with Section 7.11(d)) as of the end of
any fiscal quarter during any Measurement Period of the Parent to be greater
than the ratio set forth below opposite such period:
 
Four (4) Fiscal Quarters Ending
Maximum Consolidated Total Leverage Ratio
Closing Date through September 30, 2013
 
4.00 : 1.00
December 31, 2013
 
3.75 : 1.00
January 1, 2014 through June 30, 2014
 
3.50 : 1.00
July 1, 2014 through March 31, 2015
 
3.25 : 1.00
June 30, 2015 through September 30, 2015
 
3.00 : 1.00
December 31, 2015 and all fiscal quarters thereafter
 
2.75 : 1.00

 
(c)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio as of the end of any fiscal quarter of the Parent
ending on or after June 30, 2013 to be less than 1.25 : 1.00.
 
 
(d)           Adjusted Consolidated EBITDA Calculations.  For purposes of
calculating compliance with the Consolidated Senior Leverage Ratio and
Consolidated Total Leverage Ratio for the fiscal quarter end test dates June 30,
2013 (“Q2 2013”), September 30, 2013 (“Q3 2013”), December 31, 2013 (“Q4 2013”)
and March 31, 2014 (“Q1 2014”), Adjusted Consolidated EBITDA shall be calculated
by:
 

 
-65-

--------------------------------------------------------------------------------

 

(i)           in the case of Q2 2013, by including in Adjusted Consolidated
EBITDA (x) the Consolidated EBITDA of the Parent and its Subsidiaries (other
than TiNet and its Subsidiaries) for the period from April 1, 2013 through
June 30, 2013 plus, (y) an amount equal to Pro Forma EBITDA attributable to the
TiNet Acquisition for the period from April 1, 2013 through June 30, 2013
multiplied by 4;
 
(ii)           in the case of Q3 2013, by including in Adjusted Consolidated
EBITDA (x) the Consolidated EBITDA of the Parent and its Subsidiaries (other
than TiNet and its Subsidiaries) for the period from April 1, 2013 through
September 30, 2013 plus, (y) an amount equal to Pro Forma EBITDA attributable to
the TiNet Acquisition for the period from April 1, 2013 through September 30,
2013 multiplied by 2;
 
(iii)           in the case of Q3 2013, by including in Adjusted Consolidated
EBITDA (x) the Consolidated EBITDA of the Parent and its Subsidiaries (other
than TiNet and its Subsidiaries) for the period from April 1, 2013 through
December 31, 2013 plus, (y) an amount equal to Pro Forma EBITDA attributable to
the TiNet Acquisition for the period from April 1, 2013 through December 31,
2013 multiplied by 4/3; and
 
(iv)           in the case of Q1 2014, by including in Adjusted Consolidated
EBITDA an amount equal to (x) the Consolidated EBITDA of the Parent and its
Subsidiaries (other than TiNet and its Subsidiaries) for the period from
April 1, 2013 through March 31, 2014 plus, (y) Pro Forma EBITDA attributable to
the TiNet Acquisition for the period from April 1, 2013 through March 31, 2013.
 
(v)           in the case of the first fiscal quarter-end test date following
the Closing Date, by multiplying Adjusted Consolidated EBITDA for the fiscal
quarter during which the Closing Date occurs by 4.
 
 
(e)           Liquidity.  Permit, at any time (i) on or prior to December 31,
2013, unrestricted cash plus availability under the Revolving Credit Facility to
be less than Three Million Five Hundred Thousand Dollars ($3,500,000) and (ii)
on and after January 1, 2014, unrestricted cash plus availability under the
Revolving Credit Facility to be less than Four Million Five Hundred Thousand
Dollars ($4,500,000).
 
7.12           Amendments of Organization Documents.  The Parent and the
Borrowers will not, and the Borrowers will not permit their respective
Subsidiaries to, amend, modify or waive any of its rights under its
Organizational Documents other than amendments, modifications or waivers that
could not reasonably be expected to adversely affect the Administrative Agent or
any of the Lenders in any material respect.
 
7.13           Accounting Changes.  Make any change in any Loan Party’s fiscal
year.
 
7.14           Payments and Prepayments, Etc. of Indebtedness.  To the extent
any such payment would result in a Default or Event of Default, prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Indebtedness.
 

 
-66-

--------------------------------------------------------------------------------

 

ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01           Events of Default.  Any of the following shall constitute an
Event of Default:
 
(a)           Non-Payment.  The Borrowers or any other Loan Party fails to
(i) pay when and as required to be paid herein, any amount of principal of any
Loan, or (ii) pay within three (3) Business Days after the same becomes due, any
interest on any Loan, or any fee due hereunder, or (iii) pay within three (3)
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or
 
(b)           Specific Covenants.  The Borrowers or any other Loan Party fails
to perform or observe any term, covenant or agreement contained in any of
Section 6.03(a), 6.08, 6.11 or Article VII or any of Section 6.01, 6.02,
6.03(b)-(f), 6.05(b), 6.05(c), 6.07(a), or 6.10 and such failure continues for
three (3) Business Days; or
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrowers or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
materially misleading in any material respect when made or deemed made; or
 
(e)           Cross-Defaults.  (i) Any Loan Party or any Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) after the expiration of any
applicable grace or cure period in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause after
the expiration of any applicable grace or cure period, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Loan Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or
 
(f)           Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property;
 

 
-67-

--------------------------------------------------------------------------------

 

or any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for 60 days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 days, or an order for relief
is entered in any such proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
 
(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party
insurance, as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of the potential claim and does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
 
(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrowers or any ERISA Affiliate under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) the Borrowers or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or
 
(j)           Invalidity of Loan Documents.  Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations (other than contingent obligations for which no claim has been
made), ceases to be in full force and effect; or any Loan Party or any other
Person contests in writing in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies in writing that it has
any or further liability or obligation under any provision of any Loan Document,
or purports to revoke, terminate or rescind any provision of any Loan Document;
or
 
(k)           Change of Control.  There occurs any Change of Control; or
 
(l)           Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Permitted Liens) on the Collateral purported to be
covered thereby (with respect to IP Rights, in the United States, and except to
the extent such failure is the result of any action or inaction by the
Administrative Agent); or
 
(m)           There occurs any Event of Default under the Subordinated Loan
Documents; or
 
(n)           There occurs a Material Adverse Effect.
 

 
-68-

--------------------------------------------------------------------------------

 

8.02           Remedies upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
 
(a)           declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers; and
 
(c)           exercise on behalf of itself and the Lenders all rights and
remedies available to it, and the Lenders under the Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, or any other Debtor Relief Law the obligation of each Lender to
make Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.
 
8.03           Application of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations then owing under Secured Hedge Agreements
and Secured Cash Management Agreements, ratably among the Lenders, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Fourth held by them; and
 
Last, the balance, if any, after all of the Obligations have been paid in full
(other than contingent obligations for which no claim has been made), to the
Borrowers or as otherwise required by Law.
 
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the
 

 
-69-

--------------------------------------------------------------------------------

 

Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
 
ARTICLE IX
 
ADMINISTRATIVE AGENT
 
9.01           Appointment and Authority.  (a)  Each of the Lenders hereby
irrevocably appoints Webster Bank to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrowers nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.
 
(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank) hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
 
9.02           Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.03           Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required
 

 
-70-

--------------------------------------------------------------------------------

 

Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
(d)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrowers or a Lender.
 
(e)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
9.04           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
9.05           Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 

 
-71-

--------------------------------------------------------------------------------

 

9.06           Resignation of Administrative Agent.  The Administrative Agent
may at any time give notice of its resignation to the Lenders and the
Borrowers.  Upon receipt of any such notice of resignation, the Required Lenders
shall with the consent of the Borrowers, appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
9.07           Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
9.08           [Reserved].
 
9.09           Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the
 

 
-72-

--------------------------------------------------------------------------------

 

Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.09 and 11.04) allowed in such
judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
 
9.10           Collateral and Guaranty Matters.  Each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) irrevocably authorize the Administrative Agent, at its option and in its
discretion.
 
(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements as to
which arrangements satisfactory to the applicable Cash Management Bank of Hedge
Bank shall have been made), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii)  if approved, authorized or ratified in writing in accordance with
Section 11.01;
 
(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
 
(c)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
 
9.11           Secured Cash Management Agreements and Secured Hedge
Agreements.  Except as otherwise expressly set forth herein, no Cash Management
Bank or Hedge Bank that obtains the benefits of Section 8.03, or any Collateral
by virtue of the provisions hereof or any Collateral Document shall
 

 
-73-

--------------------------------------------------------------------------------

 

have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.
 
ARTICLE X
 
COMMON ENTERPRISE AMONG BORROWERS AND GUARANTORS;
 
DESIGNATION OF LEAD BORROWER AS BORROWERS’ AGENT
 
10.01           Common Enterprise.  Each of the Borrowers acknowledges and
agrees that it is part of a common business enterprise consisting of the Parent,
the Borrowers, the Subsidiaries and certain Affiliates, and that, as such, the
credit available to the Borrowers hereunder is in excess of the amounts that any
Borrower could obtain for its own account.  In furtherance of their business
objectives to obtain credit on the most favorable terms, each Borrower has
determined that it is in its best interest to become jointly and severally
liable for the Loans hereunder, and agrees to be bound by and discharge
Obligations of each of the Borrowers.
 
10.02           Lead Borrower as Borrowers’ Agent.  Each Borrower hereby
irrevocably designates and appoints the Parent as Lead Borrower, and in such
capacity to serve as such Borrower’s agent to request the Term Loan and each
Revolving Credit Loan (the proceeds of each of which shall be available to each
Borrower for such uses as are permitted under this Agreement) to designate Loans
as Base Rate Loans or LIBOR Loans, to select Interest Periods and take all other
actions related thereto and/or which any Borrower can take in accordance with
the terms of this Agreement.  As the disclosed principal for its agent, each
Borrower shall be obligated to each Lender on account of the Term Loan and each
Revolving Credit Loan so made as if made directly by the applicable Lender to
such Borrower, notwithstanding the manner by which such Term Loan or Revolving
Credit Loan is recorded on the books and records of the Lead Borrower and of any
other Borrowers.  The Lead Borrower shall act as a conduit for each Borrower
(including itself, as a “Borrower”) on whose behalf the Lead Borrower requests
the Term Loan or a Revolving Credit Loan, and neither the Agent nor any Lender
shall have any obligation to see to the application of such proceeds therefrom.
 
ARTICLE XI
 
MISCELLANEOUS
 
11.01           Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable Loan
Party, as the case may be, and a fully executed copy thereof is delivered to the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
 
(a)           [Reserved];
 
(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
 

 
-74-

--------------------------------------------------------------------------------

 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment;
 
(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to the second proviso to this Section 11.01) any fees
or other amounts payable hereunder or under any other Loan Document, without the
written consent of each Lender entitled to such amount; provided that only the
consent of Required Lenders shall be necessary to amend the definition of the
“Default Rate” or waive any obligation to pay interest at the Default Rate;
 
(e)           change (i) Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender or (ii) the order of application of any reduction in the
Commitments or any prepayment of Loans among the Facilities from the application
thereof set forth in the applicable provisions of Section 2.05(b) or 2.06(b),
respectively, in any manner that materially and adversely affects the Lenders
under a Facility without the written consent of the Required Lenders;
 
(f)           change (i) any provision of this Section 11.01 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(f)), without the
written consent of each Lender;
 
(g)           release all or substantially all of the Collateral in any
transaction or series of related transactions not otherwise permitted under the
Loan Documents, without the written consent of each Lender; or
 
(h)           release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone).
 
and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
 
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).
 
11.02           Notices; Effectiveness; Electronic Communications.  (a)  Notices
Generally.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier or electronic mail as
follows, and all notices and other communications expressly
 

 
-75-

--------------------------------------------------------------------------------

 

permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
 
(i)           if to the Borrowers or the Administrative Agent, to the address,
telecopier number, electronic mail address, telephone number specified for such
Person on Schedule 11.02; and
 
(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           Change of Address, Etc.  Each of the Borrowers and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrowers
and the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender.  Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrowers’ Materials that are not made available through the “Public Side
 

 
-76-

--------------------------------------------------------------------------------

 

Information” portion of the Platform and that may contain material non-public
information with respect to the Borrowers or their respective securities for
purposes of United States Federal or state securities laws.
 
(d)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of the Borrowers (or either Borrower) even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The
Borrowers shall indemnify the Administrative Agent, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrowers or either Borrower.  All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
 
11.03           No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
 
11.04           Expenses; Indemnity; Damage Waiver.  (a)  Costs and
Expenses.  The Borrowers shall pay (i) all reasonable documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent and Lenders), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or, after the occurrence and during the
continuance of an Event of Default under Section 8.01(a), any Lender) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made hereunder,
 

 
-77-

--------------------------------------------------------------------------------

 

including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans and (iii) all reasonable
documented out-of-pocket expenses incurred by the Administrative Agent
(including in its capacity as Lender).
 
(b)           Indemnification by the Borrowers.  The Borrowers shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
actions, suits, actual losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrowers or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrowers
or any of their respective Subsidiaries, or any Environmental Liability related
in any way to the Borrowers and any of their respective Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrowers or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted solely from (a) the gross negligence or willful
misconduct of such Indemnitee; (b) any breach of the Loan Documents or
applicable Law by any Indemnitee; or (c) any claims or disputes solely amongst
Indemnitees.
 
(c)           Reimbursement by Lenders.  To the extent that the Borrowers for
any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof) or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, each party hereto shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No party hereto or any Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 

 
-78-

--------------------------------------------------------------------------------

 

(e)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
 
11.05           Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrowers is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
 
11.06           Successors and Assigns.  (a)  Successors and Assigns
Generally.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrowers nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
11.06(b), (ii) by way of participation in accordance with the provisions of
Section 11.06(d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.06(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
        (B)           in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to
 

 
-79-

--------------------------------------------------------------------------------

 

the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $500,000, in the case
of any assignment in respect of the Revolving Credit Facility, or $3,000,000, in
the case of any assignment in respect of the Term Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
 
(ii)           Proportionate Amounts.  Each assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loan and the Revolving
Credit Loans and the related Commitments.
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Commitment or Revolving Credit Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(v)           No Assignment to Borrowers.  No such assignment shall be made to
the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries.
 
(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01,
 

 
-80-

--------------------------------------------------------------------------------

 

3.04, 3.05 and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment.  Upon request, the Borrowers (at their
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.06(d).
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01 that affects such Participant.  Subject to subsection
(e) of this Section, the Borrowers agree that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to Section
11.06(b).  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  In the event that a Lender sells a participation, the Lender, acting
solely for this purpose as an agent of the Borrowers, shall maintain (or cause
to be maintained) a register (the “Participant Register”) on which it enters the
name of all Participants in all or any portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitments
and/or the Loans owing to it).  Any participation or transfer thereof may be
effected only by the registration of such participation on the Participant
Register.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of
 

 
-81-

--------------------------------------------------------------------------------

 

such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
 
11.07           Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and obligated to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrowers and their obligations, (g) with the
consent of the Borrowers or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrowers; provided that in the case of clauses (b) and (c) above, the
disclosing party shall promptly notify the Borrowers of such disclosure to the
extent permitted by law.
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof.  Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
 
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrowers
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.
 
11.08           Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender (other than a Defaulting Lender) is hereby authorized
at any time and from time to time, after obtaining the prior written consent of
the Administrative Agent, to the fullest extent permitted by applicable law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender to or for
the credit or the account of the Borrowers or any other Loan Party against any
and all of the obligations of the Borrowers or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrowers or such Loan Party may be contingent or unmatured or are owed to a
branch or office of
 

 
-82-

--------------------------------------------------------------------------------

 

such Lender different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have.  Each Lender agrees to notify the Borrowers and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
 
11.09           Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
11.10           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
11.11           Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.
 
11.12           Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
11.13           Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, or if the Borrowers are required to indemnify any Lender or to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender or
if any other circumstance exists hereunder that gives the Borrowers the right to
replace a Lender as a party hereto,
 

 
-83-

--------------------------------------------------------------------------------

 

then the Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.06), all of their interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
 
(a)           the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)           such assignment does not conflict with applicable Laws and
 
(e)           in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 
11.14           Governing Law; Jurisdiction; Etc.  (a)  GOVERNING LAW.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  THE BORROWERS AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
 

 
-84-

--------------------------------------------------------------------------------

 

DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW
 
11.15           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
11.16           No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agree that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent are
arm’s-length commercial transactions between the Borrowers and its Affiliates,
on the one hand, and the Administrative Agent, on the other hand, (B) the
Borrowers have consulted its own legal, accounting, regulatory and tax advisors
to the extent it has deemed appropriate, and (C) the Borrowers are capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrowers or any of
its Affiliates, or any other Person and (B) the Administrative Agent has no
obligation to the Borrowers or any of their Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers and their Affiliates, and the
Administrative Agent has no obligation to disclose any of such interests to the
Borrowers or their Affiliates.  To the fullest extent permitted by law, the
Borrowers hereby waive and release any claims that it may have against the
Administrative Agent with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
 

 
-85-

--------------------------------------------------------------------------------

 

11.17           Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
 
11.18           USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.
 
11.19           Time of the Essence.  Time is of the essence of the Loan
Documents.
 
11.20           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 

 
-86-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
BORROWERS:
 
 
GLOBAL TELECOM & TECHNOLOGY, INC., as Borrower, Parent and Lead Borrower
         
By:
 /s/ Chris McKee  
Name:  Chris McKee
 
Title:    General Counsel
         
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
         
By:
 /s/ Chris McKee  
Name:   Chris McKee
 
Title:      General Counsel
         
GTT GLOBAL TELECOM GOVERNMENT SERVICES, LLC
         
By:
 /s/ Chris McKee  
Name:   Chris McKee
 
Title:     General Counsel
         
NLAYER COMMUNICATIONS, INC.
         
By:
 /s/ Chris McKee  
Name:   Chris McKee
 
Title:     General Counsel
         
PACKETEXCHANGE (USA), INC.
     
By:
 /s/ Chris McKee  
Name:   Chris McKee
 
Title:     General Counsel
       

 

S-1

[Signature Page to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 

 

 
PACKETEXCHANGE INC.
         
By:
/s/ Chris McKee  
Name:   Chris McKee
 
Title:     General Counsel
         
TEK CHANNEL CONSULTING, LLC
         
By:
 /s/ Chris McKee   
Name:   Chris McKee
 
Title:     General Counsel
         
WBS CONNECT LLC
         
By:
 /s/ Chris McKee   
Name:   Chris McKee
 
Title:     General Counsel
         
COMMUNICATION DECISIONS - SNVC, LLC
         
By:
 /s/ Chris McKee  
Name:   Chris McKee
 
Title:     General Counsel
         
CORE180, LLC
         
By:
 /s/ Chris McKee  
Name:   Chris McKee
 
Title:     General Counsel
         
ELECTRA LTD.
         
By:
 /s/ Chris McKee  
Name:   Chris McKee
 
Title:     General Counsel
       


 
 
S-2


[Signature Page to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 

 

 
IDC GLOBAL, INC.
         
By:
 /s/ Chris McKee  
Name:   Chris McKee
 
Title:     General Counsel
       




S-3


[Signature Page to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 


 
WEBSTER BANK, N.A., as
Administrative Agent and Lender
         
By:
 /s/ Andre Paquette  
Name:  Andre Paquette
 
Title:   Senior Vice President


 

S-4


[Signature Page to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


COMMITTED LOAN NOTICE


Date:  [___________, _____]
TO:
Webster Bank, N.A., as Administrative Agent

 
RE:
Credit Agreement, dated as of April 30, 2013, by and among Global Telecom &
Technology, Inc. a Delaware corporation for itself and as Lead Borrower (in such
capacity, the “Lead Borrower”) for the other Borrowers party thereto and, upon
consummation of the TiNet Acquisition and execution of the Joinder, NT Network
Services, LLC, a Delaware limited liability company (each, a “Borrower” and
collectively, the “Borrowers”), the other Borrowers party thereto, the Lenders
party thereto and Webster Bank, N.A., as Administrative Agent (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)

 
DATE:
[Date]




--------------------------------------------------------------------------------

 
The undersigned hereby requests (select one):


o  A Borrowing of [Revolving Credit][Term] Loans


o  A [conversion] or [continuation] of [Revolving Credit][Term] Loans


---


1.           On  ________________ (the “Credit Extension Date”)


2.           In the amount of $_____________________________


3.           Comprised of:   o  Base Rate Loan
               o  LIBOR Rate Loans


4.           For LIBOR Rate Loans:  with an Interest Period of 
________________________ months


[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(b) of the Credit Agreement.]1


The Borrowers hereby represent and warrant that the conditions specified in
Section 4.02(a) and (b) shall be satisfied on and as of the date of the Credit
Extension Date.





--------------------------------------------------------------------------------

 
1     Include this sentence in the case of a Revolving Borrowing.


 
 

--------------------------------------------------------------------------------

 


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
 
 
 


 
 

--------------------------------------------------------------------------------

 




GLOBAL TELECOM & TECHNOLOGY, INC., as Lead Borrower






By:_______________________________________________
Name:
Title:








[Signature Page to Committed Loan Notice]


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-1


TERM NOTE
April 30, 2013


FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and
collectively, the “Borrowers”), hereby promises to pay to Webster Bank, N.A., or
registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of the Term Loan
from time to time made by the Lender to the Borrowers under that certain Credit
Agreement, dated as of April 30, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among the Borrowers, the Lenders from time to time party thereto, and Webster
Bank, N.A., as Administrative Agent.


Each Borrower promises to pay interest on the unpaid principal amount of the
Term Loan made by the Lender from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  All payments of principal and interest shall be made to
the Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.


This Term Note is one of the Term Notes referred to in the Credit Agreement and
the holder is entitled to the benefits thereof.  The Term Loan made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Term Note and endorse thereon the date, amount and maturity of
its Loans and payments with respect thereto.


Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.


Delivery of an executed counterpart of a signature page of this Term Note by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Term Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 
 

--------------------------------------------------------------------------------

 



BORROWERS:
 
GLOBAL TELECOM & TECHNOLOGY, INC.
 
 
By:__________________________________                                                                
Name:
Title:
 
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
 
 
By:__________________________________
Name:
Title:
 
GTT GLOBAL TELECOM GOVERNMENT SERVICES, LLC
 
 
By:__________________________________
Name:
Title:
 
NLAYER COMMUNICATIONS, INC.
 
 
By:__________________________________
Name:
Title:
 
PACKETEXCHANGE (USA), INC.
 
 
By:__________________________________
Name:
Title:
 
 
 
 
 
 

 



[Signature Page to Term Note]


 
 

--------------------------------------------------------------------------------

 

 
 
 
 
PACKETEXCHANGE INC.
 
By:__________________________________
Name:
Title:


TEK CHANNEL CONSULTING, LLC
 
By:__________________________________
Name:
Title:

WBS CONNECT LLC

By:__________________________________
Name:
Title:


COMMUNICATION DECISIONS - SNVC, LLC




By:__________________________________
Name:
Title:


CORE180, LLC




By: __________________________________
Name:
Title:


ELECTRA LTD.




By: __________________________________
Name:
Title:




[Signature Page to Term Note]


 
 

--------------------------------------------------------------------------------

 








IDC GLOBAL, INC.




By:__________________________________
Name:
Title:

 
 


[Signature Page to Term Note]


 
 

--------------------------------------------------------------------------------

 



EXHIBIT B-2


REVOLVING CREDIT NOTE
April 30, 2013


FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and
collectively, the “Borrowers”), hereby promises to pay to Webster Bank, N.A., or
registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of each
Revolving Loan from time to time made by the Lender to the Borrowers under that
certain Credit Agreement, dated as of April 30, 2013 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement;” the terms defined therein being used herein as therein
defined), among the Borrowers, the Lenders from time to time party thereto, and
Webster Bank, N.A., as Administrative Agent.


Each Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.


This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Credit Agreement, and the holder is entitled to the benefits
thereof.  Revolving Loans made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Revolving Credit Note
and endorse thereon the date, amount and maturity of its Revolving Loans and
payments with respect thereto.


Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.


Delivery of an executed counterpart of a signature page of this Revolving Credit
Note by fax transmission or other electronic mail transmission (e.g. “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Revolving Credit Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
 

--------------------------------------------------------------------------------

 
 
 


BORROWERS:
 
GLOBAL TELECOM & TECHNOLOGY, INC.
 
 
By:__________________________________
Name:
Title:
 
 
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
 
 
By:__________________________________
Name:
Title:
 
 
GTT GLOBAL TELECOM GOVERNMENT SERVICES, LLC
 
 
By:__________________________________
Name:
Title:
 
 
NLAYER COMMUNICATIONS, INC.
 
 
By:__________________________________
Name:
Title:
 
 
PACKETEXCHANGE (USA), INC.
 
 
By:__________________________________
Name:
Title:




[Signature Page to Revolving Credit Note]


 
 

--------------------------------------------------------------------------------

 


 
 
PACKETEXCHANGE INC.
 
 
By:__________________________________
Name:
Title:


TEK CHANNEL CONSULTING, LLC
 
 
By:__________________________________
Name:
Title:

WBS CONNECT LLC

 
 
By:__________________________________
Name:
Title:


COMMUNICATION DECISIONS - SNVC, LLC




By:__________________________________
Name:
Title:


CORE180, LLC




By: __________________________________
Name:
Title:


ELECTRA LTD.




By: __________________________________
Name:
Title:




[Signature Page to Revolving Credit Note]


 
 

--------------------------------------------------------------------------------

 

IDC GLOBAL, INC.




By:__________________________________
Name:
Title:



[Signature Page to Revolving Credit Note]


 
 

--------------------------------------------------------------------------------

 


EXHIBIT C


COMPLIANCE CERTIFICATE


Financial Statement Date:  [________, ____]


TO:
Webster Bank, N.A., as Administrative Agent

 
RE:
Credit Agreement, dated as of April 30, 2013, by and among Global Telecom &
Technology, Inc. a Delaware corporation for itself and as Lead Borrower (in such
capacity, the “Lead Borrower”) for the other Borrowers party thereto and, upon
consummation of the TiNet Acquisition and execution of the Joinder, NT Network
Services, LLC, a Delaware limited liability company (each, a “Borrower” and
collectively, the “Borrowers”), the other Borrowers party thereto, the Lenders
party thereto and Webster Bank, N.A., as Administrative Agent (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)

 
DATE:
[Date]

 

--------------------------------------------------------------------------------




The undersigned Responsible Officer hereby certifies, in their capacity as a
Responsible Officer and not in their individual capacity, as of the date hereof
that [he/she] is the [_____________________] of the Lead Borrower, and that, as
such, [he/she] is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrowers and the other Loan Parties,
and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.           The Borrowers have delivered the year-end audited financial
statements required by Section 6.01(a) of the Credit Agreement for the fiscal
year of the Borrowers ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.           The Borrowers have delivered the unaudited financial statements
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
the Borrowers ended as of the above date.  Such consolidated and consolidating
financial statements fairly present the financial condition, results of
operations, shareholders’ equity and cash flows of the Parent and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.


2.           The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under [his/her]
supervision, a detailed
 
 
[Exhibit C]
 

--------------------------------------------------------------------------------

 
 
review of the transactions and condition (financial or otherwise) of the Parent
and its Subsidiaries during the accounting period covered by such financial
statements.


3.           A review of the activities of the Parent and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Borrowers and
each of the other Loan Parties performed and observed all its obligations under
the Loan Documents, and


[select one:]


[to the best knowledge of the undersigned, during such fiscal period each of the
Loan Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]


--or—


[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]


4.           The financial covenant analyses and information set forth on
Schedule A attached hereto are true and accurate on and as of the date of this
Certificate.


Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




[Exhibit C]
 
 
 

--------------------------------------------------------------------------------

 
 
 
GLOBAL TELECOM & TECHNOLOGY, INC.




By:__________________________________
Name:
Title:

 
 

--------------------------------------------------------------------------------

 


Schedule A


Financial Statement Date:  [________, ____] (“Statement Date”)


 
See attached
 




 
 

--------------------------------------------------------------------------------

 


EXHIBIT D


Assignment and Assumption


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other Loan Documents in the amount[s] and equal to the percentage
interest[s] identified below of all the outstanding rights and obligations under
the respective facilities identified below and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
Loan Documents or the loan transactions governed thereby or in any way based on
or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (a) above (the rights and obligations sold and assigned by
[the][any] Assignor to [the][any] Assignee pursuant to clauses (a) and (b) above
being referred to herein collectively as [the][an] “Assigned Interest”).  Each
such sale and assignment is without recourse to [the][any] Assignor and, except
as expressly provided in this Assignment and Assumption, without representation
or warranty by [the][any] Assignor.


1.
Assignor[s]:
 ___________________________  





2.
Assignee[s]:
___________________________
 ___________________________
 



[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
 
 

--------------------------------------------------------------------------------

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2   For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3   Select as appropriate.
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.             Borrowers:    Global Telecom & Technology, Inc., a Delaware
corporation, Global Telecom & Technology Americas, Inc., a Virginia corporation,
GTT Global Telecom Government Services, LLC, a Virginia limited liability
company,  NLayer Communications, Inc., an Illinois corporation, PacketExchange
(USA), Inc., a Delaware corporation, PacketExchange, Inc., a Delaware
corporation, TEK Channel Consulting, LLC, a Colorado limited liability
company,  WBS Connect LLC, a Colorado limited liability company, Communication
Decisions-SNVC, LLC, a Virginia limited liability company,  CORE180, LLC, a
Delaware limited liability company,  Electra, Ltd., a Virginia corporation, IDC
Global, Inc., a Delaware corporation and, upon consummation of the TiNet
Acquisition and execution of the Joinder, NT Network Services, LLC, a Delaware
limited liability company.


4.
Administrative Agent:        Webster Bank, N.A., as the administrative agent
under the Credit Agreement



5.
Credit Agreement:
Credit Agreement, dated as of April 30, 2013 among the Borrowers, the Lenders
and Webster Bank, N.A., as Administrative Agent



6.             Assigned Interest:


Assignor[s]5
Assignee[s]6
Facility
Assigned7
Aggregate
Amount of
Commitment/ Loans
for all Lenders8
Amount of
Commitment/ Loans
Assigned
Percentage
Assigned of
Commitment/
Loans9
CUSIP
 Number
                      $   $   %           $   $   %           $   $   %  

 
 
[7.           Trade Date:                      __________________]10


Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------

 
5   List each Assignor, as appropriate.
 
6           List each Assignee, as appropriate.
 
7           Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment (e.g.
“Revolving Commitment”, “Term Commitment”, etc.).
 
8   Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
 
9           Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.
 
10   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
 
 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]


By:__________________________________                                                                
Name:________________________________
Title:_________________________________ 




ASSIGNEE
[NAME OF ASSIGNEE]


By:__________________________________
Name:________________________________
Title:_________________________________


[Consented to and]11 Accepted:


WEBSTER BANK, N.A., as
  Administrative Agent
 
By:__________________________________
Name:________________________________
Title:_________________________________




[Consented to:]12
GLOBAL TELECOM & TECHNOLOGY, INC.




By:                                                                
Name:                                                                
Title:                                                                           





--------------------------------------------------------------------------------

 
11           To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.
 
12           To be added only if the consent of the Lead Borrower is required by
the terms of the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


Standard Terms and Conditions for Assignment and Assumption
 
1.      Representations and Warranties.
 
1.1.           Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrowers, any of their
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrowers, any of their
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.           Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under the terms
of the Credit Agreement (subject to such consents, if any, as may be required
under the terms of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and the other
Loan Documents as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to the terms of the Credit Agreement, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.


3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.  This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.



 
 

--------------------------------------------------------------------------------

 
EXHIBIT E


SUBSIDIARY GUARANTY AGREEMENT


 
SUBSIDIARY GUARANTY AGREEMENT (this “Agreement”) dated as of
[_________] [__], 20[__], is made by [_________], a [_____________] (the
“Guarantor”) to Webster Bank, N.A. as Administrative Agent (the “Agent”) for
itself and the other lending institutions which are or may become parties (the
“Lenders”) to the Credit Agreement dated as of April 30, 2013 (as may be
amended, restated, modified and/or supplemented from time to time, the “Credit
Agreement”) by and among Global Telecom & Technology, Inc. a Delaware
corporation for itself and as Lead Borrower (in such capacity, the “Lead
Borrower”) for the other Borrowers party thereto and, upon consummation of the
TiNet Acquisition and execution of the Joinder, NT Network Services, LLC, a
Delaware limited liability company (each, a “Borrower” and collectively, the
“Borrowers”), the Agent and the Lenders.  Capitalized terms used in this
Agreement and not otherwise defined shall have the same meanings herein as in
the Credit Agreement.
W I T N E S S E T H:
 
WHEREAS, the Guarantor is a direct or indirect wholly-owned Subsidiary of one of
the Borrowers, which will derive substantial benefit from the extensions of
credit by the Lenders to the Borrowers under the Credit Agreement;
 
WHEREAS, the Borrowers, the Agent and Lenders have entered into the Credit
Agreement, pursuant to which the Lenders have agreed, subject to the terms and
conditions set forth therein, to make loans to the Borrowers (collectively, the
“Loans”); and
 
WHEREAS, the obligations of the Lenders to enter into the Credit Agreement, and
the obligations of the Lenders to make the Loans to the Borrowers, are subject
to the condition, among others, that the Guarantor execute and deliver this
Agreement;
 
NOW, THEREFORE, in consideration of the willingness of the Lenders to make the
Loans to the Borrowers, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Guarantor, the
Guarantor hereby agrees as follows:
 
1.       Guaranteed Obligations; Limitation.
 
(a)           The Guarantor does hereby irrevocably, unconditionally guarantee,
as primary obligor and not merely as surety, the due and punctual payment and
performance by the Borrowers of the following obligations to the Lenders
(individually, a “Guaranteed Obligation” and collectively the “Guaranteed
Obligations”):
 
(i)           principal of and premium, if any, and interest on the Loans made
to the Borrowers (including, without limitation, the payment of interest, and
other amounts that would accrue and become due but for the filing of a petition
in bankruptcy or the operation of the automatic stay under Section 362(a) of
Title 11 of the United States Code, as amended (the “Bankruptcy Code”)); and
 

 
 

--------------------------------------------------------------------------------

 



(ii)           any and all other obligations of the Borrowers to the Agent and
the Lenders under the Credit Agreement or the other Loan Documents, all as
amended from time to time and whether executed on or after the date hereof,
whether for principal, interest, fees, premiums, expenses, indemnification or
otherwise.
 
2.       Payment Under Guaranty.  Upon failure by the Borrowers to punctually to
pay or perform any Guaranteed Obligation when due (whether at maturity, at a
date fixed for any payment or prepayment thereof or upon acceleration or
otherwise), after the expiration of any applicable grace period, the Agent may
make written demand upon the Guarantor for the full payment and/or performance
of the Guaranteed Obligations, and the Guarantor binds and obliges itself to
make such payment or performance forthwith upon such demand.
 
THE GUARANTOR ACKNOWLEDGES THAT ALL GUARANTEED OBLIGATIONS SHALL, TO THE FULLEST
EXTENT PERMISSIBLE UNDER ANY LAW NOW OR HEREAFTER APPLICABLE HERETO, BE
CONCLUSIVELY PRESUMED TO HAVE BEEN CREATED IN RELIANCE ON THIS AGREEMENT.
 
3.       Waiver of Demands, Notices, Diligence, etc.  The Guarantor hereby
assents to all of the terms and conditions of the Guaranteed Obligations and,
until the Guaranteed Obligations have been paid in full in cash (other than
contingent obligations not then due and payable), waives, to the extent
permitted by applicable law:
 
(a)           each of:
 
(i)           demand for the payment of the principal of any Guaranteed
Obligation or of any claim for interest or any part thereof (other than the
demand provided for in Section 2 hereof);
 
(ii)           notice of (A) the occurrence of a default or an event of default
and (B) any forbearance or waiver by the Lenders of any Guaranteed Obligation;
 
(iii)           protest of the nonpayment of the principal of any Guaranteed
Obligation or of any claim for interest or any part thereof;
 
(iv)           notice of presentment, demand (other than the demand provided for
in Section 2 hereof) and protest;
 
(v)           notice of any indulgences or extensions granted to the Borrowers
or any successor to the Borrowers or any person or party which shall have
assumed the obligations of the Borrowers;
 
(vi)           any requirement of diligence or promptness on the part of the
Lenders in the enforcement of any of its rights under the provisions of any
Guaranteed Obligation or this Agreement;
 
(vii)           any enforcement of any Guaranteed Obligation;
 

 
2

--------------------------------------------------------------------------------

 



(viii)           any right which the Guarantor might have to require the Agent
or the Lenders to marshall or proceed against any other guarantor of the
Guaranteed Obligations or to realize on any Collateral therefor; and
 
(ix)           any and all notices of every kind and description which may be
required to be given by any statute or rule of law in any jurisdiction;
 
(b)           all rights and benefits under any applicable law purporting to
reduce the Guarantor’s obligations in proportion to the obligation of the
principal or providing that the obligation of a surety or guarantor must neither
be larger nor in any other respect more burdensome than that of the principal;
 
(c)           the benefit of any statute of limitations affecting the Guaranteed
Obligations or the Guarantor’s liabilities hereunder or under any other law now
or hereafter applicable hereto;
 
(d)           any rights, defenses and other benefits that the Guarantor may
have by reason of (i) any failure of the Agent to hold a commercially reasonable
public or private foreclosure sale or to otherwise comply with applicable law in
connection with a disposition of any collateral for the Guaranteed Obligations;
(ii) any election of remedies made by the Lender under the Uniform Commercial
Code, as adopted in New York or in any other state in which Collateral may be
located or whose laws are otherwise deemed to govern the terms of this
Agreement; or (iii) any protection afforded pursuant to the antideficiency or
similar other laws of New York, any other state in which Collateral may be
located or any other state limiting or discharging the Borrowers’ indebtedness
or purporting to limit the amount of any deficiency judgment; and
 
(e)           any rights, defenses, claims or benefits waived in Section 4
hereof.
 
The waivers and other provisions set forth in this Section 3 and in Section 4
shall be effective notwithstanding the fact that any Borrower ceases to exist by
reason of its liquidation, merger, consolidation voluntary or involuntary
dissolution or otherwise.
 
4.       Obligations of Guarantor Unconditional; Continuing and Irrevocable
Guaranty.
 
(a)           All payments hereunder shall be made free and clear of any and all
claims, counterclaims and rights of setoff.  The liability of the Guarantor
hereunder is independent of and not in consideration of or contingent upon the
liability of the Borrowers to the Lenders and a separate action or actions may
be brought and prosecuted against the Guarantor, whether or not any action is
brought or prosecuted against the Borrowers and regardless of whether any
Borrower is joined in any such action or actions.  This Agreement shall be
construed as a continuing, absolute and unconditional guaranty of payment (and
not merely of collection) without regard to:
 
(i)           the legality, validity or enforceability of the Credit Agreement
or any other Loan Document or any of the other Guaranteed Obligations, any lien
of the Agent on any item of Collateral or any other guaranty;
 

 
3

--------------------------------------------------------------------------------

 



(ii)           any defense (other than payment), setoff or counterclaim that may
now or at any time hereafter be available to any Borrower, the Guarantor or
other obligor against, and any right of setoff at any time held by, the Agent or
the Lenders;
 
(iii)           any claim arising out of or relating to any amendment (including
amendments which increase the amount of Loans made or available to the Borrowers
thereunder), extension or other modification of the Credit Agreement or any
other Loan Document consented to by the Lender, and the Guarantor acknowledges
and agrees that the Lender shall be entitled to amend, extend, forbear under,
waive any Default or Event of Default or take any other action deemed advisable
in the sole discretion of the Lender with respect to the Credit Agreement and
the other Loan Documents; or
 
(iv)           any other circumstance whatsoever, legal or equitable, (with or
without notice to or knowledge of the Guarantor), whether or not similar to any
of the foregoing, that constitutes, or might be construed to constitute, an
equitable or legal discharge of or defense to payment available to any Borrower,
the Guarantor or other obligor under the Credit Agreement or other Loan
Documents or under applicable law, including the Bankruptcy Code, or in any
other instance.
 
Any payment or other circumstance that operates to toll any statute of
limitations applicable to any Guaranteed Obligations shall also operate to toll
the statute of limitations applicable to the Guarantor.  The obligations of the
Guarantor under this Agreement shall not be affected by any action taken under
any Guaranteed Obligation in the exercise of any right or remedy therein
conferred, or by any failure or omission on the part of the Agent to enforce any
right given thereunder or hereunder or any remedy conferred thereby or hereby,
or by any release of any security or any other guaranty at any time existing for
the benefit of any Guaranteed Obligation, or by the merger or consolidation of
any Borrower, or by the sale, lease or transfer by any Borrower to any person of
any or all of its properties.
 
(b)           This is a continuing guaranty of the Guaranteed Obligations and
may not be revoked and shall not otherwise terminate until the date on which the
Guaranteed Obligations have been paid and performed in full in cash, and the
obligations of the Lenders to make Loans to the Borrowers under the Credit
Agreement shall have terminated.
 
(c)           (1)           The Guarantor represents and warrants to the Lenders
and the Agent that it is in the best interests of the Guarantor to enter into
this Agreement inasmuch as the Guarantor will, as a result of proceeds of the
Loans being made available hereunder for working capital and other financing
needs of any Borrower and its Domestic Subsidiaries, derive substantial direct
and indirect benefits from the Loans made from time to time to the Borrowers by
the Lenders pursuant to the Credit Agreement, and the Guarantor agrees that the
Agent and the Lenders are relying on this representation in agreeing to make
Loans to the Borrowers.
 
(2)           To the extent the Guarantor makes a payment hereunder in excess of
the aggregate amount of the benefit received by the Guarantor in respect of the
extensions of credit under the Credit Agreement (the “Benefit Amount”), then the
Guarantor, after the payment
 

 
4

--------------------------------------------------------------------------------

 

 
in ful, in cash, of all of the Obligations, shall be entitled to recover from
each other guarantor of the Obligations such excess payment, pro rata, in
accordance with the ratio of the Benefit Amount received by each such other
guarantor to the total Benefit Amount received by all guarantors of the
Obligations, and the right to such recovery shall be deemed to be an asset and
property of the Guarantor so funding; provided, that all such rights to recovery
shall be subordinated and junior in right of payment to the final and
undefeasible payment in full  in cash of all of the Obligations.
 


5.       Subordination of Claims of Guarantor; Waiver of Subrogation and Certain
Other Rights.  Any claims against any Guarantor under the Credit Agreement or
any other Person from time to time party to the Credit Agreement as a “Borrower”
or “Guarantor” (collectively, the “Loan Parties” and each a “Loan Party”) to
which the Guarantor may be or become entitled (including, without limitation,
claims by subrogation or otherwise by reason of any payment or performance by
the Guarantor in satisfaction and discharge, in whole or in part, of its
obligations under this Agreement) shall be and hereby are made subject and
subordinate to the prior payment in full in cash or performance in full of the
Guaranteed Obligations (in each case, other than contingent obligations not then
due and payable).  WITHOUT LIMITING THE FOREGOING, THE GUARANTOR WAIVES ANY AND
ALL RIGHTS OF SUBROGATION, INDEMNITY, CONTRIBUTION OR REIMBURSEMENT, AND ANY AND
ALL BENEFITS OF AND RIGHT TO ENFORCE ANY POWER, RIGHT OR REMEDY THAT THE AGENT
OR LENDERS MAY NOW OR HEREAFTER HAVE IN RESPECT OF THE GUARANTEED OBLIGATIONS
AGAINST THE BORROWER, THE GUARANTOR OR ANY OTHER LOAN PARTY OR OTHER OBLIGOR,
ANY AND ALL BENEFITS OF AND RIGHTS TO PARTICIPATE IN ANY COLLATERAL, NOW OR
HEREAFTER HELD BY THE AGENT OR LENDERS, AND ANY AND ALL OTHER RIGHTS AND CLAIMS
(AS DEFINED IN THE BANKRUPTCY CODE) THE GUARANTOR MAY HAVE AGAINST THE LENDER,
THE BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER OBLIGOR, UNDER APPLICABLE LAW OR
OTHERWISE, AT LAW OR IN EQUITY, BY REASON OF ANY PAYMENT HEREUNDER OR OTHERWISE,
UNLESS AND UNTIL THE GUARANTEED OBLIGATIONS SHALL HAVE BEEN PAID IN FULL IN CASH
(OTHER THAN CONTINGENT OBLIGATIONS NOT THEN DUE AND PAYABLE).  Without
limitation of the foregoing, the Guarantor shall exercise no voting rights,
shall file no claim, shall waive any election pursuant to Section 1111(b) of the
Bankruptcy Code and shall not participate or appear in any bankruptcy or
insolvency case involving any Borrower with respect to the Guaranteed
Obligations unless and until all the Guaranteed Obligations shall have been paid
and performed in full in cash.  If, notwithstanding the foregoing, any amount
shall be paid to the Guarantor on account of any such rights at any time, such
amount shall be held in trust for the benefit of the Lenders and shall forthwith
be paid to the Agent to be held as collateral for or credited and applied in
reduction of the Guaranteed Obligations in accordance with the terms of the
Credit Agreement.
 
6.       Representations and Warranties of Guarantor.  In order to induce the
Lenders to enter into the Credit Agreement and to induce the Lenders to make the
Loans to the Borrowers thereunder, the Guarantor represents and warrants that:
 

 
5

--------------------------------------------------------------------------------

 



(a)           This Agreement constitutes the legal, valid and binding obligation
of such Guarantor, enforceable against the Guarantor in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of
creditors’ rights generally.
 
(b)           The Guarantor hereby acknowledges that it has reviewed and caused
its counsel to review copies of, and is fully familiar with, this Agreement, the
Credit Agreement, the other Collateral Documents and each of the other Loan
Documents executed and delivered by the Borrowers and the other Loan
Parties.  The Guarantor warrants and agrees that each representation, warranty
and waiver set forth in this Agreement is made with the Guarantor having full
knowledge of its significance and consequences and after having consulted with
counsel of its own choosing and that, under the circumstances, each such waiver
is in the best interest of the Guarantor in furtherance of its business plan, is
reasonable and should not be found contrary to public policy or law.
 
The Guarantor acknowledges and agrees that any breach of any representation,
warranty or covenant of the Guarantor in this Agreement may constitute an Event
of Default under the Credit Agreement and under each of the other Loan
Documents.
 
7.       Set-off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default, the Agent is
hereby authorized, to the extent not prohibited by applicable law, without prior
notice to any Guarantor, any such notice being expressly waived, to set off and
to appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by the Lenders to or for the credit or
the account of any Guarantor, against and on account of the obligations and
liabilities of any Guarantor to the Agent under this Agreement then due and
payable, irrespective of whether the Lenders shall have made any demand
hereunder.  The Agent agrees to promptly notify such Guarantor after any such
set off and application, provided, however, that the failure to give such notice
shall not affect the validity of such set off and application.
 
8.       Reinstatement.  This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time any amount received by the
Lenders in respect of the Guaranteed Obligations is rescinded or must otherwise
be restored or returned by the Lender upon the insolvency, bankruptcy,
dissolution (voluntary or involuntary), liquidation or reorganization of any
Borrower, the Guarantor, or upon the appointment of an intervenor or conservator
of, or trustee or similar official for, any Borrower, the Guarantor or any other
Loan Party or any substantial part of any of their respective properties, or
otherwise, all as though said payments had not been made.
 
9.       Notices.  All notices and other communications to Guarantor or the
Agent hereunder shall be in writing and shall be personally delivered or mailed
by telegraphic, telex or facsimile or email transmission, reputable overnight
courier or first class mail, postage prepaid, as provided in Section 11.02 of
the Credit Agreement.
 

 
6

--------------------------------------------------------------------------------

 



10.       Miscellaneous; Successors; Counterparts; Severability.
 
(a)           This Agreement shall inure to the benefit of and be binding upon
the Agent, the Lenders and the Guarantor and their respective successors and
assigns, and the term “Lender” shall be deemed to include any other holder or
holders of any of the Guaranteed Obligations.  In case any provision in this
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.  This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
shall be an original, but all of which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document by telecopy or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Agreement.  References herein to this “Agreement” shall be deemed references to
this Agreement as amended, modified and/or supplemented from time to time.
 
(b)           All covenants under this Agreement shall be given independent
effect so that if a particular action or condition is not permitted by any such
covenant, the fact that it would be permitted by another covenant, by any
exception thereto, or otherwise within the limitations thereof, shall not avoid
the occurrence of a Default or Event of Default if such action is taken or such
condition exists.
 
(c)           None of the parties to this Agreement shall be deemed to be the
drafter of this Agreement, and this Agreement shall not be interpreted in favor
of or against any party hereto on such basis.
 
(d)           No claim shall be made by the Guarantor against the Lenders,
directors, officers, employees or agents of the Lenders for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or under any other theory of liability arising out of or related to
the transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and the Guarantor waives, releases and agrees
not to sue upon any claim for any such damages.
 
11.       Governing Law; Jurisdiction; Waiver of Jury Trial.  THIS AGREEMENT,
INCLUDING THE VALIDITY HEREOF AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.  THE GUARANTOR, TO THE EXTENT THAT IT MAY LAWFULLY DO SO,
HEREBY CONSENTS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AS WELL AS TO THE JURISDICTION OF ALL COURTS TO WHICH AN
APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION OR
OTHER PROCEEDING ARISING OUT OF ANY OF ITS OBLIGATIONS HEREUNDER OR WITH RESPECT
TO THE TRANSACTIONS CONTEMPLATED HEREBY, AND EXPRESSLY WAIVES ANY AND ALL
OBJECTIONS IT MAY HAVE AS TO VENUE IN ANY SUCH COURTS.  THE GUARANTOR FURTHER
AGREES THAT A SUMMONS AND COMPLAINT COMMENCING AN ACTION OR PROCEEDING IN ANY OF
SUCH COURTS SHALL
 

 
7

--------------------------------------------------------------------------------

 

BE PROPERLY SERVED AND SHALL CONFER PERSONAL JURISDICTION IF SERVED PERSONALLY
OR BY CERTIFIED MAIL TO IT AT ITS ADDRESS AS PROVIDED IN SECTION 9 HEREOF OR AS
OTHERWISE PROVIDED UNDER THE LAWS OF THE STATE OF NEW YORK.  THE GUARANTOR
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER
PROCEEDING INSTITUTED BY OR AGAINST IT IN RESPECT OF ITS OBLIGATIONS HEREUNDER
OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
[Signature Page to Follow]
 

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Guaranty Agreement as a
sealed instrument as of the date first above written.
 
                        
                                                                                    
[____________________________________]




By: __________________________________
Name:
Title:
     
           
                                                                                      
 
                                                                                      
 
                                                                                       
 




[Signature Page to Guaranty Agreement]


 
 

--------------------------------------------------------------------------------

 

EXHIBIT F

 
JOINDER AGREEMENT
 


 


This JOINDER AGREEMENT (this “Joinder”) is made as of April 30, 2013, by and
among: NT Network Services, LLC, a Delaware limited liability company (the “New
Borrower]”), with its principal executive offices at 8484 West Park Drive, Suite
720, McLean, VA 22102; and
 
WEBSTER BANK, N.A., a national banking association with offices at 100 Franklin
Street, Boston, Massachusetts 02110, as administrative Agent (in such
capacities, the “Administrative Agent”) for its own benefit and the benefit of
the other Lenders;
 
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
 


WITNESSETH:
 
A.           Reference is made to that certain Credit Agreement dated as of
April 30, 2013 (as amended, amended and restated, modified, supplemented or
restated and in effect from time to time, the “Credit Agreement”) by and among,
(i) Global Telecom & Technology, Inc., a Delaware corporation, as Lead Borrower,
(ii) Global Telecom & Technology Americas, Inc., a Virginia corporation; GTT
Global Telecom Government Services, LLC, a Virginia limited liability company;
NLayer Communications, Inc., an Illinois corporation; PacketExchange (USA),
Inc., a Delaware corporation; PacketExchange Inc., a Delaware corporation; TEK
Channel Consulting, LLC, a Colorado limited liability company; WBS Connect LLC,
a Colorado limited liability company; Communication Decisions-SNVC, LLC, a
Virginia limited liability company; Core180, LLC, a Delaware limited liability
company; Electra Ltd., a Virginia corporation; and IDC Global, Inc., a Delaware
corporation, (collectively with the Lead Borrower, the “Existing
Borrowers”),  (iii) the Guarantors from time to time party thereto, (iv) the
Lenders from time to time party thereto and (v) Webster Bank, N.A., as
Administrative Agent. Capitalized terms used but not defined herein shall have
the meanings set forth in the Credit Agreement.
 
B.           The New Borrower desires to become a party to, and be bound by the
terms of, the Credit Agreement in the same capacity and to the same extent as
the Existing Borrowers thereunder.
 
C.           The New Borrower desires to become a party to, and be bound by the
terms of, the Security Agreement in the same capacity and to the same extent as
the Existing Borrowers, as Grantors thereunder (in such capacity, the “New
Grantor”).
 
D.           In order for the New Borrower/New Grantor to become party to the
Credit Agreement, Security Agreement and other Loan Documents as provided
herein, the New Borrower/New Grantor and the Existing Borrowers are executing
this Joinder.
 
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1.
Joinder and Assumption of Obligations. The New Borrower hereby acknowledges that
the New Borrower has received and reviewed a copy of the Credit Agreement, the
Security Agreement and each of the other Loan Documents and hereby:

 

 
 

--------------------------------------------------------------------------------

 



 
(a)
joins in the execution of, and becomes a party to, the Credit Agreement as a
Borrower thereunder, as indicated with its signature below;

 
 
(b)
joins in the execution of, and becomes a party to, the Security Agreement as a
Grantor thereunder, as indicated with its signature below.

 
 
(c)
covenants and agrees to be bound by all covenants, agreements, liabilities and
acknowledgments of a Borrower under the Credit Agreement and each of the other
Loan Documents to which the Borrowers are party, and a Grantor under the
Security Agreement, in all instances as of the date hereof, in each case with
the same force and effect as if such New Borrower/New Grantor was a signatory to
the Credit Agreement, the other Loan Documents and the Security Agreement and
was expressly named as a Borrower and Grantor, respectively, therein;

 
 
(d)
makes all representations, warranties, and other statements of a Borrower under
the Credit Agreement and of a Grantor under the Security Agreement as of the
date hereof, in each case, with the same force and effect as if such New
Borrower was a signatory to the Credit Agreement and the Security Agreement and
was expressly named as a Borrower and Grantor, respectively therein; and

 
 
(e)
assumes and agrees to perform all applicable duties and obligations of the
Existing Borrowers under the Credit Agreement, the other Loan Documents and of
the Grantors under the Security Agreement.

 
2.
Supplemental Schedules. To the extent that any representations, warranties, and
covenants of the New Borrower/New Grantor require any amendments to the
schedules to the Credit Agreement, the Security Agreement or any of the other
Loan Documents, such schedules are hereby updated, as evidenced by any
supplemental schedules (if any) annexed to this Joinder.

 
3.
Ratification of Loan Documents. Except as specifically amended by this Joinder
and the other documents executed and delivered in connection herewith, all of
the terms and conditions of the Credit Agreement, the Security Agreement and of
the other Loan Documents shall remain in full force and effect as in effect
prior to the date hereof, without releasing any Loan Party thereunder or
Collateral therefor.

 
4.
Conditions Precedent to Effectiveness. This Joinder shall not be effective until
each of the following conditions precedent has been fulfilled to the reasonable
satisfaction of the Administrative Agent:

 
 
(a)
This Joinder shall have been duly executed and delivered by the respective
parties hereto.

 
 
(b)
The New Borrower/New Grantor shall have delivered the following to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent:

 

 
2

--------------------------------------------------------------------------------

 



 
(i)
Copies of the New Borrower’s/New Grantor’s Organization Documents.

 
 
(ii)
Certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of the New Borrower/New Grantor
evidencing (A) the authority of the New Borrower/New Grantor to enter into this
Joinder and the other Loan Documents to which New Borrower/New Grantor is a
party and (B) the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Joinder and the other Loan Documents to which New Borrower/New Grantor is a
party.

 
 
(iii)
Certificate of good standing (where applicable, or such other customary
functionally equivalent certificates, to the extent available in the applicable
jurisdiction) from the New Borrower/New Grantor’s jurisdiction of organization.

 
 
(iv)
Certificates of good standing (where applicable or such other customary
functionally equivalent certificates, to the extent available in the applicable
jurisdiction) from each jurisdiction where the New Borrower’s/New Grantor’s
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to so qualify in
such jurisdiction could not be reasonably expected to have a Material Adverse
Effect.

 
 
(v)
Execution and delivery by the New Borrower/New Grantor of the following Loan
Documents:

 
 
a)
In the case of a New Borrower, Joinders to the Revolving Note and the Term Note;
and

 
 
b)
To the extent required by the Loan Documents, such other documents and
agreements as the Administrative Agent may reasonably require.

 
 
(c)
Upon the request of Administrative Agent, the Administrative Agent shall have
received a customary written legal opinion of the New Borrower/New Grantor’s
counsel, addressed to the Administrative Agent and each Lender, covering such
matters relating to the New Borrower/New Grantor, the Loan Documents and/or the
transactions contemplated thereby as the Administrative Agent may reasonably
request.

 
 
(d)
To the extent required by the Loan Documents, the Administrative Agent shall
have received all documents and instruments, including UCC financing statements
and Blocked Account Agreements, required by applicable Laws or reasonably
requested by the Administrative Agent to create or perfect the Liens intended to
be created under any Collateral Document and all such documents and instruments
shall have been so filed, registered or recorded to the satisfaction of the
Administrative Agent.


 
3

--------------------------------------------------------------------------------

 



 
(e)
The New Borrower/New Grantor shall have paid in full all reasonable fees and
documented out-of-pocket expenses incurred by the Administrative Agent
(including, without limitation, the reasonable and documented fees and expenses
of counsel to the Administrative Agent) in connection with the preparation,
negotiation, execution and delivery of this Joinder and related documents.

 
5.
Miscellaneous.

 
 
(a)
This Joinder may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument.

 
 
(b)
This Joinder and the other Loan Documents and instruments referred to herein
express the entire understanding of the parties with respect to the transactions
contemplated hereby. No prior negotiations or discussions shall limit, modify,
or otherwise affect the provisions hereof.

 
 
(c)
Any determination that any provision of this Joinder or any application hereof
is invalid, illegal or unenforceable in any respect and in any instance shall
not affect the validity, legality, or enforceability of such provision in any
other instance, or the validity, legality or enforceability of any other
provisions of this Joinder.

 
 
(d)
The New Borrower/New Grantor warrants and represents that the New Borrower/New
Grantor is not relying on any representations or warranties of the
Administrative Agent or the Lenders or their counsel in entering into this
Joinder.

 
 
(e)
THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 
[SIGNATURE PAGES FOLLOW]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth below.
 



 
NT NETWORK SERVICES, LLC:
 
 
By:
   
Name:
   
Title:
               
ADMINISTRATIVE AGENT:
     
By:
   
Name:
   
Title:
 


                                           
                                                                  

[Signature Page to Joinder Agreement]


 
 

--------------------------------------------------------------------------------

 



 
Acknowledged and Agreed:
 
EXISTING BORROWERS:
 


GLOBAL TELECOM & TECHNOLOGY, INC., as Borrower, Parent and Lead Borrower




By:__________________________________
Name:
Title:



GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.




By:__________________________________
Name:
Title:



GTT GLOBAL TELECOM GOVERNMENT SERVICES, LLC




By:__________________________________
Name:
Title:



NLAYER COMMUNICATIONS, INC.




By:__________________________________
Name:
Title:




PACKETEXCHANGE (USA), INC.




By:__________________________________
Name:
Title:





PACKETEXCHANGE INC.




By:__________________________________

[Signature Page to Joinder Agreement]


 
 

--------------------------------------------------------------------------------

 

Name:
Title:



TEK CHANNEL CONSULTING, LLC



 
By:__________________________________
Name:
Title:



WBS CONNECT LLC



 
By:__________________________________
Name:
Title:



COMMUNICATION DECISIONS - SNVC, LLC



 
By:__________________________________
Name:
Title:



CORE180, LLC



 
By:__________________________________
Name:
Title:



ELECTRA LTD.



 
By:__________________________________
Name:
Title:





IDC GLOBAL, INC.



 
By:__________________________________
Name:
Title:
 
 
[Signature Page to Joinder Agreement]